Exhibit 10.1
EXECUTION VERSION
 
CREDIT AGREEMENT
Dated as of May 11, 2010,
among
KING PHARMACEUTICALS, INC.,
THE LENDERS NAMED HEREIN,
CREDIT SUISSE AG,
as Administrative Agent,
as Collateral Agent and
as Swingline Lender,
CREDIT SUISSE SECURITIES (USA) LLC,
BANK OF AMERICA, N.A.,
DNB NOR BANK ASA,
SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents
 
CREDIT SUISSE SECURITIES (USA) LLC
as Sole Arranger and Sole Bookrunner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
  ARTICLE I        
 
           
 
  Definitions        
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Terms Generally     28  
SECTION 1.03.
  Pro Forma Calculations     29  
 
           
 
  ARTICLE II        
 
           
 
  The Credits        
 
           
SECTION 2.01.
  Commitments     29  
SECTION 2.02.
  Loans     30  
SECTION 2.03.
  Swingline Loans     33  
SECTION 2.04.
  Letters of Credit     35  
SECTION 2.05.
  Borrowing Procedure     41  
SECTION 2.06.
  Evidence of Debt; Repayment of Loans; Scheduled Amortization of Term Loans    
42  
SECTION 2.07.
  Fees     43  
SECTION 2.08.
  Interest on Loans     44  
SECTION 2.09.
  Default Interest     45  
SECTION 2.10.
  Alternate Rate of Interest     45  
SECTION 2.11.
  Termination and Reduction of Commitments; Scheduled Amortization of Term Loans
    46  
SECTION 2.12.
  Conversion and Continuation of Borrowings     46  
SECTION 2.13.
  Voluntary Prepayment; Mandatory Prepayments     48  
SECTION 2.14.
  New Term Tranche     49  
SECTION 2.15.
  Reserve Requirements; Change in Circumstances     50  
SECTION 2.16.
  Change in Legality     52  
SECTION 2.17.
  Indemnity     53  
SECTION 2.18.
  Pro Rata Treatment     54  
SECTION 2.19.
  Sharing of Setoffs     54  
SECTION 2.20.
  Payments     55  
SECTION 2.21.
  Taxes     56  
SECTION 2.22.
  Assignment Under Certain Circumstances; Duty to Mitigate     59  

i



--------------------------------------------------------------------------------



 



             
 
  ARTICLE III        
 
           
 
  Representations and Warranties        
 
           
SECTION 3.01.
  Organization; Powers     60  
SECTION 3.02.
  Authorization     61  
SECTION 3.03.
  Enforceability     61  
SECTION 3.04.
  Governmental Approvals     61  
SECTION 3.05.
  Financial Statements     61  
SECTION 3.06.
  No Material Adverse Effect     62  
SECTION 3.07.
  Title to Properties; Possession Under Leases     62  
SECTION 3.08.
  Subsidiaries     62  
SECTION 3.09.
  Litigation; Compliance with Laws     62  
SECTION 3.10.
  Agreements     63  
SECTION 3.11.
  Federal Reserve Regulations     63  
SECTION 3.12.
  Investment Company Act     63  
SECTION 3.13.
  Use of Proceeds     63  
SECTION 3.14.
  Tax Returns     63  
SECTION 3.15.
  No Material Misstatements     64  
SECTION 3.16.
  Employee Benefit Plans     64  
SECTION 3.17.
  Environmental Matters     65  
SECTION 3.18.
  Security Documents     65  
SECTION 3.19.
  Solvency     66  
SECTION 3.20.
  Sanctioned Persons     67  
 
           
 
  ARTICLE IV        
 
           
 
  Conditions of Lending        
 
           
SECTION 4.01.
  All Credit Events     67  
SECTION 4.02.
  Condition to Term Loans     68  
SECTION 4.03.
  Effective Date     68  
 
           
 
  ARTICLE V        
 
           
 
  Affirmative Covenants        
 
           
SECTION 5.01.
  Existence; Compliance with Laws; Businesses and Properties     71  
SECTION 5.02.
  Insurance     72  
SECTION 5.03.
  Obligations and Taxes     72  
SECTION 5.04.
  Financial Statements, Reports, etc     72  
SECTION 5.05.
  Litigation and Other Notices     75  
SECTION 5.06.
  Information Regarding Collateral     75  
SECTION 5.07.
  Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings     76  

ii



--------------------------------------------------------------------------------



 



             
SECTION 5.08.
  Use of Proceeds     76  
SECTION 5.09.
  Employee Benefits     77  
SECTION 5.10.
  Compliance with Environmental Laws     77  
SECTION 5.11.
  Compliance with Laws     77  
SECTION 5.12.
  Further Assurances     77  
 
           
 
  ARTICLE VI        
 
           
 
  Negative Covenants        
 
           
SECTION 6.01.
  Indebtedness     78  
SECTION 6.02.
  Liens     80  
SECTION 6.03.
  Sale and Leaseback Transactions     83  
SECTION 6.04.
  Investments, Loans and Advances     83  
SECTION 6.05.
  Mergers, Consolidations and Sales of Assets     86  
SECTION 6.06.
  Restricted Payments; Restrictive Agreements     88  
SECTION 6.07.
  Transactions with Affiliates     90  
SECTION 6.08.
  Business of Borrower and Subsidiaries     90  
SECTION 6.09.
  Other Indebtedness     90  
SECTION 6.10.
  Capital Expenditures     91  
SECTION 6.11.
  Consolidated Interest Expense Coverage Ratio     91  
SECTION 6.12.
  Maximum Leverage Ratio     91  
SECTION 6.13.
  Fiscal Year     91  
 
           
 
  ARTICLE VII        
 
           
 
  Events of Default        
 
           
 
  ARTICLE VIII        
 
           
 
  The Administrative Agent and the Collateral Agent        
 
           
 
  ARTICLE IX        
 
           
 
  Miscellaneous        
 
           
SECTION 9.01.
  Notices     99  
SECTION 9.02.
  Survival of Agreement     102  
SECTION 9.03.
  Binding Effect     102  
SECTION 9.04.
  Successors and Assigns     102  
SECTION 9.05.
  Expenses; Indemnity     108  
SECTION 9.06.
  Right of Setoff     109  
SECTION 9.07.
  APPLICABLE LAW     110  
SECTION 9.08.
  Waivers; Amendments     110  

iii



--------------------------------------------------------------------------------



 



             
SECTION 9.09.
  Interest Rate Limitation     112  
SECTION 9.10.
  Entire Agreement     112  
SECTION 9.11.
  WAIVER OF JURY TRIAL     112  
SECTION 9.12.
  Severability     113  
SECTION 9.13.
  Counterparts     113  
SECTION 9.14.
  Headings     113  
SECTION 9.15.
  Jurisdiction; Consent to Service of Process     113  
SECTION 9.16.
  Confidentiality     114  
SECTION 9.17.
  Lender Action     115  
SECTION 9.18.
  Patriot Act     115  
SECTION 9.19.
  No Fiduciary Duty     115  

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES:
   
 
   
Schedule 1.01(a)
  Existing Letters of Credit
Schedule 1.01(b)
  Subsidiary Guarantors
Schedule 2.01
  Swingline Lender, Revolving Lenders and Revolving Credit Commitments
Schedule 2.04
  L/C Commitments
Schedule 3.08
  Subsidiaries
Schedule 3.09
  Litigation
Schedule 3.18
  UCC Filing Offices
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens
Schedule 6.04
  Existing Investments
Schedule 6.06
  Certain Agreements
 
   
EXHIBITS:
   
 
   
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Affiliate Subordination Agreement
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Borrowing Request
Exhibit E
  Form of Guarantee and Collateral Agreement
Exhibit F
  Term Loan Addendum
Exhibit G-1
  Form of Opinion of James Elrod, Esq., Chief Legal Officer of the Borrower
Exhibit G-2
  Form of Opinion of Covington & Burling LLP, special counsel to the Borrower
Exhibit H
  Form of Compliance Certificate

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of May 11, 2010 (as further amended, supplemented
or otherwise modified from time to time, this “Agreement”), among KING
PHARMACEUTICALS, INC., a Tennessee corporation (the “Borrower”); the Lenders (as
defined in Article I); CREDIT SUISSE AG, a bank organized under the laws of
Switzerland, acting through its Cayman Islands Branch, as administrative agent
and collateral agent for the Lenders (in such capacities, respectively, the
“Administrative Agent” and the “Collateral Agent”), and as swingline lender (in
such capacity, the “Swingline Lender”), Credit Suisse Securities (USA) LLC, Bank
of America, N.A., DnB NOR Bank ASA, SunTrust Bank and U.S. Bank National
Association, as co-syndication agents (in such capacity, “Co-Syndication
Agents”); and the Issuing Banks (as defined in Article I).
          The Borrower has requested the Revolving Lenders extend credit in the
form of Revolving Loans at any time and from time to time on or after the
Effective Date and prior to the Revolver Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $500,000,000. The
Borrower has requested the Swingline Lender to extend credit, at any time and
from time to time prior to the Revolver Maturity Date, in the form of Swingline
Loans in an aggregate principal amount at any time outstanding not in excess of
$20,000,000. The Borrower has requested that the Issuing Banks issue letters of
credit, in an aggregate face amount at any time outstanding not in excess of
$50,000,000 to support payment obligations incurred by the Borrower and the
Subsidiaries. The Borrower has requested incremental Term Loans in an aggregate
principal amount not in excess of $500,000,000. The proceeds of the Loans are to
be used by the Borrower and the Subsidiaries to provide working capital and for
other general corporate purposes, including permitted acquisitions and the
refinancing of amounts outstanding under the Existing Credit Agreement (if any),
and the Letters of Credit are to be used by the Borrower and the Subsidiaries
for general corporate purposes. The Lenders, the Swingline Lender and the
Issuing Banks have agreed to extend such credit on the terms and subject to the
conditions set forth herein.
          Accordingly, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

1



--------------------------------------------------------------------------------



 



          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any ABR Revolving Loan, ABR Term Loan or
Swingline Loan.
          “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “ABR Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(k).
          “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to the
product of (a) the LIBO Rate in effect for such Interest Period and
(b) Statutory Reserves.
          “Administrative Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.07(b).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified person,
any other person that, directly or indirectly, is in Control of, is Controlled
by, or is under common Control with, the person specified.
          “Affiliate Subordination Agreement” shall mean an Affiliate
Subordination Agreement in the form of Exhibit B pursuant to which intercompany
obligations and advances owed by any Loan Party to a person that is not a Loan
Party are subordinated to the Obligations.
          “Agents” shall have the meaning assigned to such term in Article VIII.
          “Agreement” shall have the meaning assigned to such term in the
preamble hereto.

2



--------------------------------------------------------------------------------



 



          “Aggregate Revolving Credit Exposure” shall mean the aggregate amount
of the Revolving Lenders’ Revolving Credit Exposures.
          “Agreement Value” shall mean, for each Hedging Agreement, on any date
of determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Subsidiary would be required to pay if such
Hedging Agreement were terminated on such date.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the highest of (a) the Prime Rate in effect on such day, (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%; (c) and the one-month
Adjusted LIBO Rate plus 1%; provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate determined on such day
at approximately 11:00 a.m. (London Time) by reference to the British Banker’s
Association Interest Settlement Rates for deposits in dollars (as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates) on such day. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate,
including the inability of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.
          “Animal Health Business” shall mean the business segment of the
Borrower and its Subsidiaries devoted to the research, registration and
development of, manufacture, packaging, marketing, promotion or distribution of
animal health products.
          “Applicable Percentage” shall mean, for any day, with respect to any
Eurodollar Revolving Loan or ABR Revolving Loan or with respect to the
Commitment Fees, as the case may be, the applicable percentage set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee
Percentage”, respectively, based on the Corporate Rating in effect as of such
day:

                                              Commitment Fee Corporate Rating  
Eurodollar Spread   ABR Spread   Percentage
Ba1/BB+ or better
    2.50 %     1.50 %     0.375 %
Ba2/BB
    2.75 %     1.75 %     0.375 %
Ba3/BB- or below
    3.00 %     2.00 %     0.50 %

3



--------------------------------------------------------------------------------



 



For the purpose of the foregoing, (a) if either (or both) of Moody’s or S&P
shall not have in effect a Corporate Rating on any day, then such rating agency
(or such rating agencies) shall be deemed to have established a rating in the
last category (Ba3/BB- or below) set forth above, (b) if the Corporate Ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different categories, the Applicable Percentage shall be based on the
lower of the two ratings and (c) if the Corporate Ratings established or deemed
established by Moody’s and S&P shall change, such change shall be effective as
of the date on which it is first publicly announced by the applicable rating
agency, irrespective of when such notice of such change shall have been
furnished to the Borrower and the Administrative Agent. Each change to the
Applicable Percentage shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change.
          “Arranger” shall mean Credit Suisse Securities (USA) LLC.
          “Asset Sale” shall have the meaning assigned to such term in
Section 6.05(b).
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in the form of Exhibit C or such other form as shall be approved by the
Administrative Agent.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
          “Borrowing” shall mean a group of Loans of a single Class and Type
made by the Lenders on a single date and as to which a single Interest Period is
in effect.
          “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.05 and substantially in the form of Exhibit D, or
such other form as shall be approved by the Administrative Agent.
          “Breakage Event” shall have the meaning assigned to such term in
Section 2.17.

4



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” shall mean, for any period, the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP, but excluding in each case (a) Capital Lease Obligations
permitted by Section 6.01(f), (b) any such expenditure made to restore, replace
or rebuild property to the condition of such property immediately prior to any
damage, loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (c) any such expenditure constituting an investment permitted by
Section 6.04(k) or (p) and (d) any such expenditure made as a tenant in
leasehold improvements, to the extent reimbursed by the landlord.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          A “Change in Control” shall be deemed to have occurred if (a) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934, as amended, as in effect on the date hereof) shall beneficially
own, directly or indirectly, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Borrower shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated, or (c) any change in control (or
similar event, however denominated) with respect to the Borrower shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness or Permitted Subordinated Indebtedness to which the Borrower or any
Subsidiary is a party.
          “Charges” shall have the meaning assigned to such term in
Section 9.09.

5



--------------------------------------------------------------------------------



 



          “Class”, when used in respect of any Loan or Borrowing, shall refer to
whether such Loan or Borrowing shall be a Revolving Loan or Borrowing, Term Loan
or Borrowing or Swingline Loan, and, in the case of a Revolving Loan or
Borrowing and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or Swingline Commitment, and, in the
case of a Term Loan or Borrowing, when used in reference to any Commitment,
refers to a Term Loan Commitment.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Commitment” shall mean a Revolving Credit Commitment, Swingline
Commitment or a Term Loan Commitment.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.07(a).
          “Communications” shall have the meaning assigned to such term in
Section 9.01.
          “Confidential Information” shall have the meaning assigned to such
term in Section 9.16.
          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated April 2010.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) Consolidated
Interest Expense for such period, (ii) the aggregate amount of letter of credit
fees paid during such period, (iii) consolidated income and franchise tax
expense for such period, (iv) all amounts attributable to depreciation and
amortization expense (including in respect of goodwill and other intangible
assets) for such period, (v) all extraordinary charges for such period, (vi) all
other non-cash charges (other than the write-down of current assets) for such
period, (vii) all Milestone expenses paid during such period, (viii) cash
charges and expenses related to Permitted Acquisitions and dispositions of lines
of business or assets outside the ordinary course of business permitted
hereunder, (ix) all other restructuring and non-recurring cash charges incurred
during such period; provided that no more than $125,000,000 in the aggregate may
be added back

6



--------------------------------------------------------------------------------



 



pursuant to this clause during the term of this Agreement and (x) any long-term
incentive plan accruals and any non-cash compensation expense realized from
grants of stock appreciation or similar rights, stock options, any restricted
stock plan or other rights to officers, directors and employees of the Borrower
or any Subsidiary and minus (b) without duplication (i) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges added to Consolidated Net Income pursuant to clause (a)(vi)
above in a previous period and (ii) to the extent included in determining such
Consolidated Net Income, any extraordinary gains and all non-cash items of
income for such period, all as determined on a consolidated basis with respect
to the Borrower and the Subsidiaries in accordance with GAAP; provided that
solely for purposes of calculating the Leverage Ratio in connection with
determining compliance with Section 6.12 for any period (x) the Consolidated
EBITDA of any Acquired Entity acquired by the Borrower or any Subsidiary
pursuant to a Permitted Acquisition during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period) and (y) the Consolidated EBITDA of
any person or line of business sold or otherwise disposed of by the Borrower or
any Subsidiary during such period shall be excluded for such period (assuming
the consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).
          “Consolidated Interest Expense” shall mean, for any period, the
interest expense, both expensed and capitalized (including the interest
component in respect of Capital Lease Obligations, the amortization of debt
discounts and the amortization of all fees payable in connection with the
incurrence of Indebtedness to the extent included in interest expense), accrued
or paid by the Borrower and the Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and the Subsidiaries with respect to interest
rate Hedging Agreements.
          “Consolidated Interest Expense Coverage Ratio” shall mean, for any
period, the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period; provided that for the purpose of determining
the Consolidated Interest Expense Coverage Ratio, no effect shall be given to
FASB Staff Position No. APB 14-1 dated May 9, 2008.
          “Consolidated Net Income” shall mean, for any period, the net income
or loss of the Borrower and the Subsidiaries for such period, as determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any person (other than the Borrower or a Subsidiary),
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or a Subsidiary by such person during such period, (b) the
income of any Subsidiary to the extent that the declaration or payment of

7



--------------------------------------------------------------------------------



 



dividends or similar distributions by the Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (c) the income or loss of any person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such person’s assets are
acquired by the Borrower or any Subsidiary and (d) any gains or losses
attributable to sales of assets out of the ordinary course of business.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
          “Convertible Note Indenture” shall mean the Indenture dated as of
March 29, 2006, between King Pharmaceuticals, Inc., the subsidiary guarantors
party thereto and The Bank of New York Trust Company, N.A., as trustee.
          “Convertible Notes” shall mean 11/4% convertible senior notes due
April 1, 2026, issued pursuant to the Convertible Note Indenture.
          “Co-Syndication Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.
          “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
          “Credit Facilities” shall mean the revolving credit, term, swingline
and letter of credit facilities provided for by this Agreement.
          “Corporate Rating” shall mean (i) with respect to Moody’s, the
Borrower’s public corporate family rating and (ii) with respect to S&P, the
Borrower’s public corporate credit rating.
          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean any Revolving Lender, as determined by
the Administrative Agent, that has (a) failed to fund any portion of its
Revolving Loans or participations in Swingline Loans or Letters of Credit within
three Business Days of the date required to be funded by it hereunder (unless
Revolving Lenders representing a majority in interest of the Commitments of the
applicable Class shall have advised the Administrative Agent in writing of their
determination that such condition has not been satisfied), (b) notified the
Borrower, the Administrative Agent, any Issuing Bank or any Lender in writing
that it does not intend to comply with any of its funding obligations under this

8



--------------------------------------------------------------------------------



 



Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans and participations in then outstanding Swingline
Loans or Letters of Credit, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good-faith dispute, or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment; provided that (i) if a Lender would be a
“Defaulting Lender” solely by reason of events relating to a parent company of
such Lender as described in clause (e) above, the Administrative Agent and the
Borrower may, in their discretion, determine that such Lender is not a
“Defaulting Lender” if and for so long as the Administrative Agent and the
Borrower are satisfied that such Lender will continue to perform its funding
obligations hereunder and (ii) the Administrative Agent and the Borrower may, by
notice to the Borrower and the Lenders, declare that a Defaulting Lender is no
longer a “Defaulting Lender” if the Administrative Agent and the Borrower
determine, in their discretion, that the circumstances that resulted in such
Lender becoming a “Defaulting Lender” no longer apply.
          “Disqualified Stock” shall mean any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than a change in
control so long as any rights of the holders thereof upon the occurrence of a
change in control shall be subject to the occurrence of the Termination Date),
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is six months after the Revolver Maturity
Date (or such later date that is the latest Term Maturity Date), except to the
extent that such Equity Interest is redeemable with, or solely exchangeable for,
any Equity Interest of such person that is not Disqualified Stock.
          “dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Subsidiary” shall mean a Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

9



--------------------------------------------------------------------------------



 



          “Effective Date” shall mean the date on which the conditions set forth
in Section 4.03 are satisfied (or waived in accordance with Section 9.08).
          “Engagement Letter” shall mean the Engagement Letter dated March 31,
2010, among the Borrower and Credit Suisse Securities (USA) LLC.
          “environment” shall mean ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata.
          “Environmental Claim” shall mean any written allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any person for
damages, injunctive or equitable relief, personal injury (including sickness,
disease or death), Remedial Action costs, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon (a) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases), (b) exposure to any Hazardous Material,
(c) the presence, use, handling, generation, transportation, storage, treatment
or disposal of any Hazardous Material or (d) the violation or alleged violation
of any Environmental Law or Environmental Permit.
          “Environmental Law” shall mean any and all applicable present and
future treaties, laws (including common law), rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of or exposure to any
Hazardous Material or to health and safety matters (to the extent relating to
exposure to Hazardous Materials), including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601
et seq. (collectively “CERCLA”), the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, 42 U.S.C. § 6901 et seq., the Federal Water Pollution
Control Act, as amended, 33 U.S.C. § 1251 et seq., the Clean Air Act of 1970, as
amended, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act of 1976, 15
U.S.C. § 2601 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. § 651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. § 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 5101 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. § 136 et seq., and any similar or implementing
foreign, state or local law, and all amendments or regulations promulgated under
any of the foregoing.

10



--------------------------------------------------------------------------------



 



          “Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in any person, and any
option, warrant or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any entity (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c) or (m) of the Code.
          “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) a determination that a Plan is subject to a funding-based limitation
under Section 436 of the Code or Section 206(g) of ERISA; (c) the incurrence of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (d) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; and (f) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (as such terms are defined in
Section 4975 of the Code) with respect to which the Borrower or any such
Subsidiary could otherwise have or incur material liabilities.
          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Loan” shall mean any Eurodollar Revolving Loan or
Eurodollar Term Loan.
          “Eurodollar Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

11



--------------------------------------------------------------------------------



 



          “Eurodollar Term Loan” shall mean any Term Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Exchange Act Filings” shall mean filings made by the Borrower from
time to time pursuant to the regulations of the Securities Exchange Act of 1934
and rules promulgated thereunder.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender or Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located (provided, however,
that none of any Lender or Issuing Bank or any other recipient shall be deemed
to be located in any jurisdiction solely as a result of receiving any payments
under, or taking any other action related to, any of the Loan Documents),
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.22(a)), any withholding or backup
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to any withholding tax pursuant to Section 2.21(a) or
(ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.21(e).
          “Existing Credit Agreement” shall mean the Credit Agreement dated as
of April 19, 2007, as amended by that certain Amendment No. 1 dated as of
December 5, 2008, among the Borrower, the lenders named therein, and Credit
Suisse, as administrative agent, collateral agent and swingline lender.
          “Existing Letters of Credit” shall mean the existing letters of credit
issued under the Existing Credit Agreement and listed on Schedule 1.01(a). The
Borrower shall be deemed to have requested the issuance of each Existing Letter
of Credit for the purpose hereof.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as

12



--------------------------------------------------------------------------------



 



published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
          “Fee Letter” shall mean the letter dated as of the date hereof among
the Borrower and the Administrative Agent.
          “Fees” shall mean the Commitment Fees, the Administrative Agent Fees,
the L/C Participation Fees and the Issuing Bank Fees.
          “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, treasurer or controller of such person.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
          “Fronting Fee” shall have the meaning assigned to such term in
Section 2.07(c).
          “GAAP” shall mean United States generally accepted accounting
principles applied on a consistent basis.
          “Governmental Authority” shall mean any Federal, state, local, foreign
or transnational court or governmental agency, authority, instrumentality or
regulatory body.
          “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other

13



--------------------------------------------------------------------------------



 



financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
          “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit E, among the
Borrower, the Subsidiaries party thereto and the Collateral Agent.
          “Guarantors” shall mean the Subsidiary Guarantors.
          “Hazardous Materials” shall mean all ignitable, reactive, corrosive,
radioactive, hazardous or toxic substances or wastes, pollutants, solid, liquid
or gaseous wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or PCB
containing materials or equipment, radon gas, infectious or medical wastes, mold
and all other substances or wastes of any nature that are regulated, or
otherwise give rise to liability under any law, rule or regulation relating to
the environment.
          “Health Care Laws” shall mean any and all applicable current and
future treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by the Food and Drug Administration, the Center for Medicare and
Medicaid Services, the Department of Health and Human Services (“HHS”), the
Office of Inspector General of HHS, the Drug Enforcement Administration or any
other Governmental Authority (including any professional licensing laws,
certificate of need laws and state reimbursement laws), relating in any way to
the manufacture, distribution, marketing, sale, supply or other disposition of
any product or service of the Borrower or any Subsidiary, the conduct of the
business of the Borrower or any Subsidiary, the provision of health care
services generally, or to any relationship among the Borrower and the
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.
          “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations

14



--------------------------------------------------------------------------------



 



incurred in the ordinary course of business and excluding earn-out obligations
until such earn-out appears in the liability section of the balance sheet),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such person
of Indebtedness of others, (g) all Capital Lease Obligations of such person,
(h) net obligations of such person under any Hedging Agreements, valued at the
Agreement Value thereof, (i) all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference), (j) all
obligations of such person as an account party in respect of letters of credit
and (k) all obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, except to the extent such person’s
liability for such Indebtedness is expressly limited by the terms of such
Indebtedness. The amount of any Indebtedness referred to in clause (c) or
(e) above shall, for the purposes of this Agreement, be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the property or asset encumbered, as determined by such
person in good faith.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
          “Interest Payment Date” shall mean (a) with respect to any ABR Loan
(including any Swingline Loan), the last Business Day of each March, June,
September and December, and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing.
          “Interest Period” shall mean, with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3 or 6 (or, if
agreed to by each Lender, 9 or 12) months thereafter, as the Borrower may elect;
provided, however, that, (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall

15



--------------------------------------------------------------------------------



 



end on the last Business Day of the calendar month at the end of such Interest
Period and (c) any Interest Period beginning prior to the Revolver Maturity Date
(in the case of any Revolving Loan) or the Term Maturity Date (in the case of
any Term Loan) which would otherwise end after such date shall end on such date.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Investment” shall have the meaning assigned to such term in
Section 6.04.
          “Issuing Bank” shall mean, at any time, Credit Suisse AG and each
other person that is listed on Schedule 2.04 or that shall have become an
Issuing Bank hereunder as provided in Section 2.04(j) (other than any person
that shall have ceased to be an Issuing Bank as provided in Section 2.04(i)),
each in its capacity as an issuer of Letters of Credit hereunder.
          “Issuing Bank Agreement” shall have the meaning assigned to such term
in Section 2.04(j).
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.07(c).
          “Joint Venture” shall mean a subsidiary of the Borrower that (i) is
not a Wholly Owned Subsidiary of the Borrower, (ii) is engaged primarily in one
or more businesses in which the Borrower and its Subsidiaries are engaged (or
one or more businesses reasonably related thereto) and (iii) is designated by a
notice in writing by the Borrower to the Administrative Agent as a “Joint
Venture” for the purpose of this Agreement.
          “L/C Commitment” shall mean, as to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.04. The
initial amount of each Issuing Bank’s L/C Commitment is specified on
Schedule 2.04 or in the Issuing Bank Agreement pursuant to which it shall have
become an Issuing Bank.
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall mean
its Pro Rata Percentage of the aggregate L/C Exposure at such time.

16



--------------------------------------------------------------------------------



 



          “L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.07(c).
          “Lender” shall mean a Revolving Lender or a Term Lender.
          “Letter of Credit” shall mean (a) any letter of credit issued pursuant
to Section 2.04 and (b) the Existing Letters of Credit.
          “Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Funded Debt on such date to (b) Consolidated EBITDA for the most recently ended
period of four fiscal quarters, all as determined on a consolidated basis in
accordance with GAAP.
          “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m., London time, on the date which is two Business Days
prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates) for a period equal to such Interest
Period, provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “LIBO Rate” shall
be the interest rate per annum determined by the Administrative Agent equal to
the average of the rates per annum at which deposits in dollars are offered for
such Interest Period by two major banks selected by the Administrative Agent in
the London interbank market at approximately 11:00 a.m., London time, on the
date two Business Days prior to the beginning of such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of an amount equal to the applicable
Loans and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

17



--------------------------------------------------------------------------------



 



          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Security Documents, each Term Loan Addendum, any promissory notes issued
pursuant to Section 2.06 and any other document executed in connection with the
foregoing.
          “Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
          “Loans” shall mean the Revolving Loans, Term Loans and the Swingline
Loans.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean one or more events, changes or
effects which, individually or in the aggregate, have had or could reasonably be
expected to have a material adverse effect on (a) the business, assets, results
of operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to perform
their obligations under the Loan Documents or (c) the validity or enforceability
of the Loan Documents or the rights, remedies and benefits available to the
parties thereunder.
          “Material Foreign Subsidiary” shall mean any Foreign Subsidiary
(a) the consolidated revenues of which for the most recent period of four fiscal
quarters of the Borrower for which audited financial statements have been
delivered pursuant to Section 5.04 were greater than 2.5% of the Borrower’s
total consolidated revenues for such period or (b) the consolidated assets of
which as of the end of such period were greater than 2.5% of the Borrower’s
total consolidated assets as of such date.
          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $40,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.
          “Material Subsidiary” shall mean each Domestic Subsidiary and each
Foreign Subsidiary that is a Material Foreign Subsidiary.
          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.

18



--------------------------------------------------------------------------------



 



          “Milestone” shall mean all in-process research and development costs
and payments due upon achievement of certain clinical, regulatory and sales
conditions.
          “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-Consenting Lender” shall mean any Lender that withholds its
consent to any proposed amendment, modification or waiver that cannot become
effective without the consent of such Lender under Section 9.08, and that has
been consented to by the Required Lenders.
          “Obligations” shall mean all obligations defined as “Secured
Obligations” in the Guarantee and Collateral Agreement and the guarantees
thereof set forth in the Guarantee and Collateral Agreement.
          “OFAC” shall have the meaning assigned to such term in Section 3.20.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.
          “Patriot Act” shall have the meaning assigned to such term in
Section 9.18.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.
          “Permitted Acquisition” shall have the meaning assigned to such term
in Section 6.04(k).
          “Permitted ARS Indebtedness” shall mean any Indebtedness of the
Borrower or any other Loan Party that is secured solely by Liens permitted under
Section 6.02(o) and that is otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent.
          “Permitted Investments” shall mean:

19



--------------------------------------------------------------------------------



 



               (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of issuance thereof;
               (b) investments in commercial paper maturing within 270 days from
the date of issuance thereof and having, at the date of acquisition, a rating of
at least “Prime 1” (or the then equivalent grade) by Moody’s or “A-1” (or the
then equivalent grade) by S&P;
               (c) investments in certificates of deposit, banker’s acceptances
and time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent, the Collateral Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P;
               (d) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria of clause (c) above;
               (e) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above;
               (f) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing; and
               (g) other investment instruments approved in writing by the
Administrative Agent with the consent of the Required Lenders.
     For the avoidance of doubt, auction rate securities shall not constitute
Permitted Investments.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting

20



--------------------------------------------------------------------------------



 



Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon),
(b) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders in the aggregate as those contained in the
documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced, and (e) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Obligations or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral on terms no less favorable to the
Secured Parties in the aggregate than those contained in the documentation
governing the Indebtedness being Refinanced.
          “Permitted Subordinated Indebtedness” shall mean unsecured
subordinated Indebtedness issued or incurred by the Borrower (i) the terms of
which (1) do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the date that is six months after the Revolver
Maturity Date (or such later date that is latest final maturity date of any Term
Loan); provided that such Indebtedness may contain provision for offers to
purchase upon a change of control or, subject to an exception permitting the
repayment of indebtedness hereunder from the proceeds therefrom (if required
hereunder), asset sales in each case no less favorable in the aggregate than
would be customary for subordinated high yield securities, (2) provide for
covenants and events of default customary for Indebtedness of similar nature as
such Permitted Subordinated Indebtedness and (3) provide for subordination of
payments in respect of such Indebtedness (and guarantees thereof) to the Loans
and other obligations under the Loan Documents (and guarantees thereof)
customary for subordinated high yield securities, (ii) in respect of which no
Subsidiary that is not an obligor under the Loan Documents is an obligor and
(iii) the proceeds of which are used to consummate a Permitted Acquisition, make
any Capital Expenditure or finance the activities described in Section 6.04(l);
provided that (A) immediately prior to and after giving effect to the incurrence
of such Permitted Subordinated Indebtedness, no Default or Event of Default
shall have occurred and be continuing and (B) the Borrower would be in
compliance with the covenants set forth in Sections 6.11 and 6.12 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and 5.04(c) have been delivered
or for which comparable financial statements have been filed with the SEC, after
giving

21



--------------------------------------------------------------------------------



 



pro forma effect to such transaction (and the application of the proceeds
thereof) and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any Permitted Acquisition
occurring after such period with the proceeds of such Permitted Subordinated
Indebtedness) as if such transaction had occurred as of the first day of such
period.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 436 of the Code or Section 206(g) of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Platform” shall have the meaning assigned to such term in
Section 9.01.
          “Prime Rate” shall mean the rate of interest per annum announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City, New York; each change in the Prime Rate shall
be effective on the date such change is announced as being effective.
          “Properties” shall have the meaning assigned to such term in
Section 3.17(a).
          “Pro Rata Percentage” of any Revolving Lender at any time shall mean
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment. In the event the Revolving Credit
Commitments shall have been terminated, the Pro Rata Percentages of the
Revolving Lenders shall be determined by reference to the Revolving Credit
Commitments most recently in effect (giving effect to any assignments pursuant
to Section 9.04).
          “Public Lender” shall have the meaning assigned to such term in
Section 9.01.
          “Register” shall have the meaning assigned to such term in
Section 9.04(d).
          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

22



--------------------------------------------------------------------------------



 



          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Fund” shall mean, with respect to any Lender that is a fund
that invests in loans, any other fund that invests in loans and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
          “Related Parties” shall mean, with respect to any specified person,
such person’s Affiliates and the respective directors, officers, employees,
trustees, agents and advisors of such person and such person’s Affiliates.
          “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, from, under, onto or through the environment.
          “Remedial Action” shall mean (a) “remedial action” as such term is
defined in CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions
required by any Governmental Authority or voluntarily undertaken to: (i) clean
up, remove, treat, abate or in any other way address any Hazardous Material in
the environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, clause
(i) or (ii) above.
          “Required Lenders” shall mean, at any time, Lenders having Term Loans,
Revolving Loans, L/C Exposures, Swingline Exposures and unused Revolving Credit
Commitments representing a majority of the sum of all outstanding Term Loans,
Revolving Loans, L/C Exposures, Swingline Exposures and unused Revolving Credit
Commitments; provided that the Term Loans and Revolving Loans held or deemed
held by, and the L/C Exposures, Swingline Exposures and unused Revolving Credit
Commitments of, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
          “Required Revolving Lenders” shall mean at any time the Revolving
Lenders holding a majority of the Revolving Credit Commitments, if any Revolving
Credit Commitments are still in existence, or Revolving Loans, if all the
Revolving Credit Commitments have been terminated; provided that the Revolving
Loans held or deemed held by, and the unused Revolving Credit Commitments of,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

23



--------------------------------------------------------------------------------



 



          “Required Term Lenders” shall mean at any time the Lenders holding a
majority of the Term Loan Commitments, if any Term Loan Commitments are still in
existence, or a majority of the aggregate unpaid principal amount of Term Loans,
if all Term Loan Commitments have been terminated; provided that the Term Loans
held or deemed held by, and the unused Term Loan Commitments of, any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.
          “Responsible Officer” of any person shall mean the chief executive
officer, the president or any Financial Officer of such person and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.
          “Restricted Payment” shall mean any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Subsidiary.
          “Revolver Maturity Date” shall mean May 11, 2015.
          “Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
          “Revolving Credit Commitment” shall mean, with respect to each
Revolving Lender, the commitment of such Revolving Lender to make Revolving
Loans hereunder as set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Revolving Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.11 and (b) reduced or increased from time to time pursuant
to assignments by or to such Revolving Lender pursuant to Section 9.04. For the
avoidance of doubt, the term “Revolving Credit Commitment” refers to the
obligation to make Revolving Loans and not to any obligation to make Term Loans,
which is in addition to, and separate from, such Revolving Credit Commitment.
          “Revolving Credit Exposure” shall mean, with respect to any Revolving
Lender at any time, the aggregate principal amount at such time of all
outstanding Revolving Loans of such Revolving Lender, plus the aggregate amount
at such time of such Revolving Lender’s L/C Exposure, plus the aggregate amount
at such time of such Revolving Lender’s Swingline Exposure.
          “Revolving Lenders” shall mean the financial institutions listed on
Schedule 2.01 and any other financial institution that has become a party hereto
as a “Revolving Lender” pursuant to an Assignment and Acceptance, other than any

24



--------------------------------------------------------------------------------



 



such financial institution that has ceased to be a party hereto as a “Revolving
Lender” pursuant to an Assignment and Acceptance. Unless the context clearly
indicates otherwise, the term “Revolving Lenders” shall include the Swingline
Lender.
          “Revolving Loans” shall mean the revolving loans made by the Lenders
to the Borrower pursuant to Section 2.01(a). Each Revolving Loan shall be a
Eurodollar Revolving Loan or an ABR Revolving Loan.
          “S&P” shall mean Standard & Poor’s Ratings Services, or any successor
thereto.
          “SEC” shall mean the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Secured Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
          “Security Documents” shall mean the Guarantee and Collateral Agreement
and each of the security agreements and other instruments and documents executed
and delivered pursuant to the foregoing or pursuant to Section 5.12.
          “SPC” shall have the meaning assigned to such term in Section 9.04(i).
          “Specified Loan Documents” shall mean this Agreement, the Letters of
Credit, the Guaranty and Collateral Agreement, each Term Loan Addendum, any
promissory notes issued pursuant to Section 2.06 and any other material document
executed in connection with the foregoing.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “subsidiary” shall mean, as to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or

25



--------------------------------------------------------------------------------



 



other business entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other governing body of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such person.
          “Subsidiary” shall mean any and all subsidiaries of the Borrower,
excluding (other than for the purposes of Sections 3.05, 3.09, 3.15, 3.16, 3.17,
3.20, 5.04(a), (b) or (i), 5.09 and 9.16, paragraph (j) of Article VII and
Article VIII) any Joint Venture.
          “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make loans pursuant to Section 2.03, as the same may be reduced from
time to time pursuant to Section 2.11.
          “Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.
          “Swingline Lender” shall have the meaning assigned to such term in the
preamble to this Agreement.
          “Swingline Loan” shall mean any loan made by the Swingline Lender
pursuant to Section 2.03.
          “Swingline Maturity Date” shall mean, as to any Swingline Loan, the
earlier of the Revolver Maturity Date and the date that is 5 Business Days after
the date on which such Loan was made.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Lender” shall mean each lender executing the Term Loan Addendum
pursuant to Section 2.14 and any other financial institution that has thereafter
become a party hereto as a “Term Lender” pursuant to an Assignment

26



--------------------------------------------------------------------------------



 



and Acceptance, other than any such financial institution that has ceased to be
a party hereto as a “Term Lender” pursuant to an Assignment and Acceptance.
          “Term Loan” shall mean a loan made or to be made by a Lender pursuant
to Section 2.01(b) and to a Term Loan Addendum delivered in accordance with
Section 2.14. Each Term Loan shall be a Eurodollar Term Loan or an ABR Term
Loan.
          “Term Loan Addendum” shall mean the Term Loan Addendum substantially
in the form of Exhibit F.
          “Term Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Term Loans hereunder as set forth on
an applicable Term Loan Addendum. For the avoidance of doubt, the term “Term
Loan Commitment” refers to the obligation to make Term Loans and not to any
obligation to make Revolving Loans, which is in addition to, and separate from,
such Term Loan Commitment.
          “Term Maturity Date” shall mean the “Term Maturity Date” set forth in
the Term Loan Addendum.
          “Termination Date” shall mean the date on which all Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document (other than contingent
expense reimbursement and indemnification obligations) shall have been paid in
full and all Letters of Credit shall have been cancelled or have expired (or
have been cash collateralized in a manner reasonably satisfactory to the
applicable Issuing Bank) and all amounts drawn thereunder have been reimbursed
in full.
          “Total Funded Debt” shall mean, as of any date of determination,
without duplication, the aggregate principal amount of Indebtedness of the
Borrower and the Subsidiaries outstanding as of such date (other than
Indebtedness of the type referred to in clauses (h) (except to the extent of the
Agreement Value of any Hedging Agreement that has been terminated) and (i) of
the definition of such term), except, (x) Indebtedness referred to in clause
(e) or (f) of the definition of such term shall be included within the
calculation of Total Funded Debt only to the extent it relates to Indebtedness
that would otherwise constitute Total Funded Debt under this definition, and (y)
Indebtedness referred to in clause (j) of the definition of such term shall be
included within the calculation of Total Funded Debt only to the extent of any
unreimbursed drawings thereunder.
          “Total Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Revolving Credit Commitments, as in effect at such time.

27



--------------------------------------------------------------------------------



 



          “Transactions” shall have the meaning assigned to such term in
Section 3.02.
          “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Adjusted LIBO Rate and the Alternate Base Rate.
          “Uniform Commercial Code” shall mean the Uniform Commercial Code in
effect from time to time in the State of New York; provided, however, that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.
          “Uniform Customs” shall have the meaning assigned to such term in
Section 9.07.
          “Wholly Owned Subsidiary” of any person shall mean a subsidiary of
such person of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the Equity Interests are, at the
time any determination is being made, owned, Controlled or held by such person
or one or more wholly owned subsidiaries of such person or by such person and
one or more wholly owned subsidiaries of such person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Yield Differential” shall have the meaning assigned to such term in
Section 2.14(a).
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, (a) any reference in this
Agreement to any Loan Document shall mean such document as amended,

28



--------------------------------------------------------------------------------



 



restated, supplemented or otherwise modified from time to time, in each case in
accordance with the terms of this Agreement, (b) any reference to any statute,
regulation or other law shall be construed (i) as referring to such statute,
regulation or other law as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor statutes, regulations
or other laws) and (ii) to include all official rulings and interpretations
thereunder, (c) any reference herein to any person shall be construed to include
such person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) the
words “assets” or “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, however, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
          SECTION 1.03. Pro Forma Calculations. All computations required to be
made hereunder to demonstrate pro forma compliance with any covenant after
giving effect to any acquisition, investment, sale, disposition or similar event
shall reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, but shall
not take into account any projected synergies or similar benefits expected to be
realized as a result of such event; provided that projected synergies or similar
benefits may be included to the extent permitted to be recognized in pro forma
statements prepared in accordance with Regulation S-X under the Securities Act.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. (a) Revolving Loans. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to the Borrower, at any time and from time to time on or after
the Effective Date and until the earlier of the Revolver Maturity Date and the

29



--------------------------------------------------------------------------------



 



termination of the Revolving Credit Commitment of such Revolving Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Revolving Lender’s Revolving Credit
Exposure, after giving effect to such Revolving Loans (and the application of
the proceeds thereof), exceeding such Revolving Lender’s Revolving Credit
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrower may borrow,
pay, or to the extent permitted in Section 2.13, prepay and reborrow Revolving
Loans.
               (b) Term Loans. Subject to the terms and conditions and relying
on the representations and warranties herein set forth and in the Term Loan
Addendum, each Term Lender agrees, severally and not jointly, to make Term Loans
to the Borrower in the amounts and on the dates set forth in the applicable Term
Loan Addendum.
          SECTION 2.02. Loans. (a) (i) Each Revolving Loan (other than Swingline
Loans) shall be made as part of a Borrowing consisting of Loans made by the
Revolving Lenders ratably in accordance with their applicable Revolving Credit
Commitments and (ii) each Term Loan shall be made as part of a Borrowing
consisting of Loans made by Term Lenders ratably in accordance with their
applicable Term Loan Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
paragraph (f) below, the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $1,000,000 or (ii) equal to the remaining available balance of the
Revolving Credit Commitments (except, with respect to any Term Loan, to the
extent otherwise provided in the applicable Term Loan Addendum).
               (b) Subject to Sections 2.10 and 2.16, each Borrowing (other than
Swingline Loans) shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request pursuant to Section 2.05. Each Swingline Loan shall be
an ABR Loan. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Class or Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than 12 Eurodollar Borrowings
being outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

30



--------------------------------------------------------------------------------



 



               (c) Except with respect to Loans made pursuant to paragraph
(f) below, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 (noon), New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account in the name of the
Borrower designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
               (d) Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing (or in the case of an ABR
Borrowing, prior to 12:00 (noon), New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s portion of such Borrowing, the Administrative Agent may assume
that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (c) above and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
(which payment shall not constitute a waiver of, or otherwise adversely affect,
the Borrower’s rights against such Lender, if any) and (ii) in the case of such
Lender, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
               (e) Notwithstanding any other provision of this Agreement, the
Borrower (i) shall not be entitled to request any Revolving Borrowing or the
conversion or continuation of any Revolving Borrowing if the Interest Period
requested with respect thereto would end after the Revolver Maturity Date, and
(ii) shall not be entitled to request any Term Borrowing or the conversion or
continuation of any Term Borrowing if the Interest Period requested with respect
thereto would end after the Term Maturity Date.

31



--------------------------------------------------------------------------------



 



               (f) If the applicable Issuing Bank shall not have received from
the Borrower the payment required to be made by Section 2.04(e) in respect of
any L/C Disbursement within the time specified in such Section, such Issuing
Bank will promptly notify the Administrative Agent of the amount of such L/C
Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such amount and its Pro Rata Percentage thereof. Each Revolving Lender
shall pay by wire transfer of immediately available funds to the Administrative
Agent not later than 2:00 p.m., New York City time, on such date (or, if such
Revolving Lender shall have received such notice later than 12:00 (noon), New
York City time, on any day, not later than 11:00 a.m., New York City time, on
the immediately following Business Day), an amount equal to such Revolving
Lender’s Pro Rata Percentage of such L/C Disbursement (it being understood that
(i) if the conditions precedent to borrowing set forth in Sections 4.01(b) and
4.01(c) have been satisfied, such amount shall be deemed to constitute an ABR
Revolving Loan of such Revolving Lender and, to the extent of such payment, the
obligations of the Borrower in respect of such L/C Disbursement shall be
discharged and replaced with the resulting ABR Borrowing, and (ii) if such
conditions precedent to borrowing have not been satisfied, then any such amount
paid by any Revolving Lender shall not constitute a Loan and shall not relieve
the Borrower from its obligation to reimburse such L/C Disbursement), and the
Administrative Agent will promptly pay to such Issuing Bank amounts so received
by it from the Revolving Lenders. The Administrative Agent will promptly pay to
such Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.04(e) prior to the time that any Revolving Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Revolving Lenders that shall have made such payments and to such Issuing Bank,
as their interests may appear. If any Revolving Lender shall not have made its
Pro Rata Percentage of such L/C Disbursement available to the Administrative
Agent as provided above, such Revolving Lender and the Borrower (unless such
amount relates to an ABR Loan made pursuant to this paragraph (f), in which case
Section 2.08 shall apply) severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of such Issuing Bank at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable to ABR
Revolving Loans pursuant to Section 2.08(a) (which payment shall not constitute
a waiver of, or otherwise adversely affect, the Borrower’s rights against such
Revolving Lender, if any) and (ii) in the case of such Revolving Lender, for the
first such day, the Federal Funds Effective Rate, and for each day thereafter,
the Alternate Base Rate.

32



--------------------------------------------------------------------------------



 



          SECTION 2.03. Swingline Loans. (a) Swingline Commitment. Subject to
the terms and conditions and relying upon the representations and warranties
herein set forth, the Swingline Lender agrees to make loans to the Borrower at
any time and from time to time on and after the Effective Date and until the
earlier of the Revolver Maturity Date and the termination of the Revolving
Credit Commitments in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate outstanding principal amount of all Swingline Loans exceeding
$20,000,000 or (ii) the Aggregate Revolving Credit Exposure, after giving effect
to any Swingline Loan (and the application of the proceeds thereof), exceeding
the Total Revolving Credit Commitment; provided that the Swingline Lender shall
not make a Swingline Loan to refinance an outstanding Swingline Loan. Each
Swingline Loan shall be in a principal amount that is an integral multiple of
$500,000 (and a minimum principal amount of $500,000). Within the foregoing
limits, the Borrower may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.
Notwithstanding anything to the contrary contained in this Section 2.03 or
elsewhere in this Agreement, (i) the Swingline Lender shall not be obligated to
make any Swingline Loan at a time when a Revolving Lender is a Defaulting Lender
unless the Swingline Lender has entered into arrangements satisfactory to it and
the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swingline
Loans, including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ Pro Rata Percentage of the outstanding Swingline Loans, and (ii) the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Borrower, any other Loan Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices, (B) of the waiver of such Default or Event of Default in accordance
with Section 9.08(b) or (C) that such Default or Event of Default shall have
ceased to exist.
               (b) Swingline Loans. The Borrower shall notify the Swingline
Lender (with a copy to the Administrative Agent) by facsimile, or by telephone
(promptly confirmed by facsimile), not later than 12:00 noon, New York City
time, on the day of a proposed Swingline Loan. Such notice shall be delivered on
a Business Day, shall be irrevocable, shall refer to this Agreement and shall
specify the requested date (which shall be a Business Day) and amount of such
Swingline Loan. The Swingline Lender shall credit the amount of each Swingline
Loan to an account in the name of the Borrower designated by the Borrower in the
applicable notice promptly on receipt of such notice from the Borrower on the
day such Swingline Loan is so requested.

33



--------------------------------------------------------------------------------



 



               (c) Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any Swingline Loan, in whole or in part, upon giving
irrevocable written or facsimile notice (or telephone notice promptly confirmed
by written, or facsimile notice) to the Swingline Lender (with a copy to the
Administrative Agent) before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified on
Schedule 2.01.
               (d) Interest. Each Swingline Loan shall, subject to the
provisions of Section 2.09, bear interest as provided in Section 2.08(a) for ABR
Loans.
               (e) Participations. The Swingline Lender may, by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day, in its sole discretion, require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding; provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under clause (g) or (h) of Article VII or upon the exercise of any of the
remedies provided in the last paragraph of Article VII. Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate. The Administrative Agent will, promptly upon receipt of such
notice, give notice to each Revolving Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. In furtherance of
the foregoing, each Revolving Lender hereby irrevocably, absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is irrevocable, absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
the termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(c) with respect to Loans made by such Revolving Lender
(and Section 2.02(c) shall apply, with the necessary changes, to the payment
obligations of the Revolving Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to

34



--------------------------------------------------------------------------------



 



the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower in respect of a Swingline Loan after receipt by the Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof.
          SECTION 2.04. Letters of Credit.(a) General. (i) The Borrower may
request the issuance of a Letter of Credit (A) for its own account or (B) for
the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time on and after the Effective Date up to 30 days prior to the Revolver
Maturity Date. This Section shall not be construed to impose an obligation upon
any Issuing Bank to issue any Letter of Credit that is inconsistent with the
terms and conditions of this Agreement. Notwithstanding anything to the contrary
contained in this Section 2.04 or elsewhere in this Agreement, in the event that
a Revolving Lender is a Defaulting Lender, no Issuing Bank shall be required to
issue any Letter of Credit unless such Issuing Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Bank’s risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, including by cash collateralizing each such Defaulting
Lender’s Pro Rata Percentage of each L/C Disbursement. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit referred to in clause (B) of the first sentence of this paragraph, it
will be fully responsible for the reimbursement of L/C Disbursements, the
payment of interest thereon and the payment of L/C Participation Fees and other
fees due under Section 2.07 to the same extent as if it were the sole account
party in respect of such Letter of Credit (the Borrower hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor of
the obligations of any Subsidiary that shall be an account party in respect of
any such Letter of Credit).
     (ii) On the Effective Date, each Issuing Bank that has issued an Existing
Letter of Credit shall be deemed, without further action by any party hereto, to
have granted to each Revolving Lender and each Revolving Lender shall be deemed
to have purchased from such Issuing Bank a participation in such Existing Letter
of Credit in accordance with paragraph (d) below. On and after the Effective
Date, each Existing Letter of Credit shall constitute a Letter of Credit for all
purposes hereof. Any Lender that issued an Existing Letter of Credit but shall
not have entered into an Issuing

35



--------------------------------------------------------------------------------



 



Bank Agreement shall have the rights of an Issuing Bank as to such Letter of
Credit for purposes of this Section 2.04.
               (b) Notice of Issuance; Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver
or facsimile to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the L/C Exposure shall not exceed
$50,000,000, (ii) the Aggregate Revolving Credit Exposure shall not exceed the
Total Revolving Credit Commitment and (iii) the portion of the L/C Exposure
attributable to Letters of Credit of the Issuing Bank requested to issue or
amend, renew or extend such Letter of Credit shall not exceed the L/C Commitment
of such Issuing Bank.
               (c) Expiration Date. Each Letter of Credit shall expire at the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Revolver Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided that any Letter of Credit may provide for
renewal thereof under customary “evergreen” provisions reasonably satisfactory
to the applicable Issuing Bank for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) above).
               (d) Participations. By the issuance of a Letter of Credit and
without any further action on the part of the applicable Issuing Bank or the
Lenders, the applicable Issuing Bank hereby grants to each Revolving Lender, and
each such Revolving Lender hereby acquires from the applicable Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Revolving Lender hereby irrevocably,
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Pro Rata
Percentage of each L/C

36



--------------------------------------------------------------------------------



 



Disbursement made by each Issuing Bank and not reimbursed by the Borrower as
provided in Section 2.04(e). Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is irrevocable, absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
               (e) Reimbursement. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall pay or cause
the Subsidiary for whose account such Letter of Credit shall have been issued to
pay to the Administrative Agent an amount equal to such L/C Disbursement not
later than 2:00 p.m., New York City time, on the date that the Borrower shall
have received notice from the Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 10:00 a.m.,
New York City time, on any Business Day, not later than 2:00 p.m., New York City
time, on the immediately following Business Day; provided that if such payment
is not received by such date, the Borrower’s reimbursement obligation hereunder
shall be replaced with an ABR Revolving Borrowing to the extent set forth in
Section 2.02(f).
               (f) Obligations Absolute. The Borrower’s obligations to reimburse
L/C Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

37



--------------------------------------------------------------------------------



 



     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act, or omission to act, or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
          Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or willful misconduct of the Issuing Banks. However, the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof; it is understood that any Issuing Bank may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
and make payment under such Letter of Credit, unless, in the Issuing Bank’s
judgment, it has received information that proves any such documents to be
forged or fraudulent; provided that the Issuing Bank shall not be liable in any
respect for any error made as a result of, or damages resulting from, the
exercise of its judgment with regard to any such documents if such judgment is
made in good faith. The parties hereto expressly agree that (i) such Issuing
Bank’s exclusive reliance on the documents presented to it under such Letter of
Credit as to any and all matters set forth therein, including reliance on the
amount of any draft presented under a Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to the Letter of Credit proves to
be insufficient in any respect, if such document on its face appears to be in
substantial compliance with the terms of the Letter of Credit, and whether or
not any other statement or any other document presented pursuant to the Letter
of Credit proves to be forged, fraudulent or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever and (ii) any
noncompliance in any immaterial respect of the documents presented under the
Letter of Credit with the terms thereof shall, in

38



--------------------------------------------------------------------------------



 



each case, be deemed not to constitute willful misconduct or gross negligence of
the applicable Issuing Bank.
               (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by facsimile, to
the Administrative Agent and the Borrower of such demand for payment and whether
the Issuing Bank has made or intends to make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such L/C Disbursement. The Administrative
Agent shall promptly give each Revolving Lender notice thereof.
               (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full in accordance with Section 2.04(e) or
Section 2.02(f), then without duplication of any interest payable by the
Borrower pursuant to Section 2.02(f), the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of payment by
the Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(f), at the rate per annum that would apply to such
amount if such amount were an ABR Revolving Loan.
               (i) Resignation or Removal of an Issuing Bank. An Issuing Bank
may resign at any time by giving 90 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower, and may be removed at any
time by the Borrower by notice to such Issuing Bank, the Administrative Agent
and the Lenders. Upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as a successor Issuing Bank,
such successor shall succeed to and become vested with all the interests, rights
and obligations of such retiring Issuing Bank. Upon the resignation or removal
of an Issuing Bank hereunder, such Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
resignation or removal shall become effective, the Borrower shall pay all fees
accrued for the account of the Issuing Bank under Section 2.07(c)(ii) and not
yet paid. After the resignation or removal of an Issuing Bank hereunder, such
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

39



--------------------------------------------------------------------------------



 



               (j) Designation of Additional Issuing Banks. From time to time,
the Borrower may by notice to the Administrative Agent and the Lenders designate
one or more Lenders reasonably acceptable to the Administrative Agent as
additional Issuing Banks. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form satisfactory to the Borrower and the
Administrative Agent, shall set forth the L/C Commitment and Issuing Bank Fees
of such Lender and shall be executed by such Lender, the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to
include such Lender in its capacity as an Issuing Bank. Any Lender designated as
an issuing bank pursuant to this paragraph (j) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.
               (k) Cash Collateralization. If any Event of Default shall occur
and be continuing, the Borrower shall, on the Business Day it receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders holding participations in outstanding
Letters of Credit representing greater than 50% of the aggregate undrawn amount
of all outstanding Letters of Credit) thereof, deposit in an account with the
Collateral Agent, for the benefit of the Revolving Lenders, an amount in cash
equal to 102% of the L/C Exposure as of such date; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable in immediately available funds,
without demand or other notice of any kind, upon the occurrence of any Event of
Default with respect to the Borrower described in clause (g) or (h) of
Article VII. Such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the Obligations. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of the Collateral Agent, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall (i) automatically be applied by
the Administrative Agent to reimburse the Issuing Banks for L/C Disbursements
for which they have not been reimbursed, (ii) be held for the satisfaction of
the reimbursement obligations of the Borrower for the L/C Exposure at such time
and (iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding participations in outstanding Letters of Credit

40



--------------------------------------------------------------------------------



 



representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
               (l) Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the face amounts of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date, currency and
amount of such L/C Disbursement, (iii) on any Business Day on which the
applicable Borrower fails to reimburse an L/C Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such L/C Disbursement and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.
Provided that, notwithstanding anything herein to the contrary, Credit Suisse
AG, acting in the capacity of Issuing Bank, shall have no obligation to issue
Letters of Credit other than standby Letters of Credit.
          SECTION 2.05. Borrowing Procedure. In order to request a Borrowing
(other than a Swingline Loan, or a deemed Borrowing pursuant to Section 2.02(f),
as to which this Section 2.05 shall not apply), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing; provided that the notice period for
Borrowings with a requested Interest Period of 9 or 12 months, shall be not
later than 12:00 (noon), New York City time, four Business Days before the
proposed Borrowing, whereupon the Administrative Agent shall give prompt notice
to the Lenders of such request and determine whether the requested Interest
Period of 9 or 12 months is acceptable to all of them, and (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Not later than 11:00 a.m., New York City time, three
Business Days before the requested date of such Borrowing with a proposed

41



--------------------------------------------------------------------------------



 



Interest Period of 9 or 12 months, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested 9 or
12 month Interest Period has been consented to by all the Lenders. Each such
telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the number and location of
the account to which funds are to be disbursed; (iv) the aggregate amount of
Loans comprising such Borrowing and whether such Loans are Revolving Loans or
Term Loans; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.05 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
          SECTION 2.06. Evidence of Debt; Repayment of Loans; Scheduled
Amortization of Term Loans. (a) The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender (i) the then
unpaid principal amount of each Revolving Loan on the Revolver Maturity Date,
(ii) the then unpaid principal amount of each Swingline Loan on the applicable
Swingline Maturity Date and (iii) the then unpaid principal amount of each Term
Loan on the Term Maturity Date. The Borrower shall repay the Term Loans in
accordance with the amortization schedule set forth in the applicable Term Loan
Addendum.
               (b) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.
               (c) The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Class and Type
thereof and, if a Eurodollar Loan, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower or any
Guarantor and each Lender’s share thereof.

42



--------------------------------------------------------------------------------



 



               (d) The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with their terms.
               (e) Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
          SECTION 2.07. Fees. (a) The Borrower agrees to pay to each Revolving
Lender (other than any Defaulting Lender ), through the Administrative Agent, on
the last Business Day of March, June, September and December in each year and on
the date on which the last of the Revolving Credit Commitments of such Revolving
Lender shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to the Applicable Percentage per annum on the daily
unused amount of the Revolving Credit Commitment of such Revolving Lender during
the preceding quarter (or other period commencing with the date hereof or ending
with the date on which the last of the Revolving Credit Commitments of such
Revolving Lender shall expire or be terminated). All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of
360 days. The Commitment Fee due to each Revolving Lender (other than any
Defaulting Lender as provided above) shall commence to accrue on the date hereof
and shall cease to accrue on the date on which the last of the Revolving Credit
Commitments of such Revolving Lender shall expire or be terminated as provided
herein. For purposes of calculating Commitment Fees only, no portion of the
Revolving Credit Commitments shall be deemed utilized by virtue of any Swingline
Loan being outstanding.
               (b) The Borrower agrees to pay to the Administrative Agent, for
its own account, the administration fees set forth in the Engagement Letter at
the times and in the amounts specified therein (the “Administrative Agent
Fees”).
               (c) The Borrower agrees to pay (i) to each Revolving Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year and on the date on

43



--------------------------------------------------------------------------------



 



which the Revolving Credit Commitment of such Revolving Lender shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) calculated on
such Revolving Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
during the preceding quarter (or shorter period commencing with the date hereof
or ending with the Revolver Maturity Date or the date on which all Letters of
Credit have been canceled or have expired and the Revolving Credit Commitments
of all Revolving Lenders shall have been terminated) at a rate equal to the
Applicable Percentage from time to time used to determine the interest rate on
Borrowings comprised of Eurodollar Revolving Loans pursuant to Section 2.08 and
(ii) to each Issuing Bank with respect to each Letter of Credit issued thereby
(A) on the last Business Day of March, June, September and December of each year
and on the date on which all Letters of Credit issued by such Issuing Bank have
been canceled or have expired, a fronting fee equal to 0.25% per annum (or
otherwise agreed upon in writing by the Borrower and such Issuing Bank) of the
average daily aggregate face amount, during the preceding quarter (or shorter
period, as provided above), of all outstanding Letters of Credit issued by such
Issuing Bank (the “Fronting Fee”) and (B) the standard, issuance, drawing and
amendment fees specified from time to time by such Issuing Bank (together with
the Fronting Fee, the “Issuing Bank Fees”). All L/C Participation Fees and
Fronting Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
               (d) The Borrower agrees to pay to each Revolving Lender, through
the Administrative Agent, on the Effective Date, a fee as described in the Fee
Letter.
               (e) All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks. Once paid, none of the Fees shall be
refundable under any circumstances absent manifest error in the calculation of
such fees; provided, however, that the foregoing shall in no event constitute a
waiver of or otherwise affect any claims the Borrower may have against any other
party to this Agreement.
               (f) The Borrower agrees to pay to the Administrative Agent for
the account of each Term Lender such fees in such amounts and at such times as
shall be set forth in the applicable Term Loan Addendum.
          SECTION 2.08. Interest on Loans. (a) Subject to the provisions of
Section 2.09, the Revolving Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a

44



--------------------------------------------------------------------------------



 



year of 360 days at all other times) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage.
          (b) Subject to the provisions of Section 2.09, the Revolving Loans
comprising each Eurodollar Borrowing shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 360 days) at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Percentage.
          (c) Subject to the provisions of Section 2.09, each Term Loan shall
bear interest on the outstanding principal amount thereof from the date such
Term Loan is made until it becomes due at the rate or rates per annum provided
in the applicable Term Loan Addendum and such interest shall be payable on the
dates set forth in the applicable Term Loan Addendum.
          (d) Interest on Loans shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate for any day or Adjusted LIBO Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.09. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, by acceleration or otherwise, or under any other Loan Document,
the Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (a) in the case of overdue principal,
at the rate otherwise applicable to such Loan pursuant to Section 2.08 plus 2%
per annum and (b) in all other cases, at the rate per annum applicable at such
time to ABR Loans plus 2% per annum.
          SECTION 2.10. Alternate Rate of Interest. In the event and on each
occasion that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not exceed
the cost to any Lender of making or maintaining its Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or facsimile notice (which, in the case of a facsimile
notice, shall be followed by a written notice) of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the

45



--------------------------------------------------------------------------------



 



circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.05 or 2.12 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
          SECTION 2.11. Termination and Reduction of Commitments; Scheduled
Amortization of Term Loans. (a)(i) The Revolving Credit Commitments, the
Swingline Commitment and the L/C Commitments shall automatically terminate at
5:00 p.m., New York City time, on the Revolver Maturity Date and (ii) any Term
Loan Commitment will terminate in accordance with the applicable Term Loan
Addendum.
          (b) Upon at least three Business Days’ prior written or facsimile
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce the
Revolving Credit Commitments; provided, however, that (i) each partial reduction
of the Revolving Credit Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time. Each notice of termination or
reduction delivered by the Borrower under this paragraph (b) shall be
irrevocable, provided that, subject to Section 2.17, any such notice may state
that such notice is conditioned upon effectiveness of other financing or the
occurrence of other events, in which case such notice may be revoked by the
Borrower by notice to the Administrative Agent if such condition is not
satisfied.
          SECTION 2.12. Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
(other than a Swingline Loan) into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest
Period, and (c) not later than 12:00 (noon), New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing to another permissible Interest Period, subject in each
case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

46



--------------------------------------------------------------------------------



 



     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and (b) regarding the principal amount
and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.17;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (vii) upon notice to the Borrower from the Administrative Agent, which may
be given at the request of the Required Lenders, after the occurrence and during
the continuance of a Default or an Event of Default, no outstanding Loan may be
converted into, or continued at the end of the applicable Interest Period as, a
Eurodollar Loan.
          Each notice pursuant to this Section shall be irrevocable and in
writing shall refer to this Agreement, and specify (i) the identity, Class, and
amount of the Borrowing that the Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurodollar
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (iv) if such
Borrowing is to be converted to or continued as a Eurodollar Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of

47



--------------------------------------------------------------------------------



 



one month’s duration. The Administrative Agent shall promptly advise the Lenders
of any notice given pursuant to this Section and of each Lender’s portion of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with this Section to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.
          SECTION 2.13. Voluntary Prepayment; Mandatory Prepayments. (a) The
Borrower shall have the right at any time and from time to time to prepay any
Borrowing, in whole or in part, upon at least three Business Days’ prior written
or facsimile notice (or telephone notice promptly confirmed by written or fax
notice) in the case of Eurodollar Loans, or written or fax notice (or telephone
notice promptly confirmed by written or fax notice) before 10:00 a.m., New York
City time, on the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000.
          (b) Each notice of voluntary prepayment shall specify the prepayment
date and the principal amount of each Borrowing (or portion thereof) to be
prepaid, and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this Section
shall be subject to Section 2.17 but otherwise without premium or penalty. All
prepayments under this Section 2.13 (other than prepayments of ABR Revolving
Loans or Swingline Loans) shall be accompanied by accrued and unpaid interest on
the principal amount being prepaid to but excluding the date of payment. Each
notice of prepayment delivered by the Borrower under this paragraph (b) shall be
irrevocable, provided that, subject to Section 2.17, any such notice may state
that such notice is conditioned upon effectiveness of other financing or the
occurrence of other events, in which case such notice may be revoked by the
Borrower, by notice to the Administrative Agent if such condition is not
satisfied.
          (c) In the event of any termination of all the Revolving Credit
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Loans and all outstanding Swingline Loans
and replace or cause to be canceled (or make other arrangements satisfactory to
the Administrative Agent and each Issuing Bank with respect to) all outstanding
Letters of Credit issued by such Issuing Bank. If, after giving effect to any
partial reduction of the Revolving Credit Commitments or at any other time, the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Borrowings or Swingline Loans (or a
combination thereof)

48



--------------------------------------------------------------------------------



 



and, after the Revolving Borrowings and Swingline Loans shall have been repaid
or prepaid in full, replace or cause to be canceled (or make other arrangements
satisfactory to the Administrative Agent and each Issuing Bank with respect to)
Letters of Credit issued by such Issuing Bank in an amount sufficient to
eliminate such excess.
          (d) The Term Loans shall be subject to such mandatory prepayment
requirements, if any, as are specified in the applicable Term Loan Addendum.
          SECTION 2.14. New Term Tranche. (a) On one or more but no more than
four occasions following the Effective Date and prior to the Revolver Maturity
Date, the Borrower may arrange for one or more Lenders or other financial
institutions (approved by the Administrative Agent to the extent such approval
would have been required for an assignment to such financial institution
pursuant to Section 9.04 (such approval not to be unreasonably withheld)) to
provide Term Loans in an aggregate principal (i.e. face) amount for all such
Term Loans provided since the Effective Date not to exceed $500,000,000. The
Borrower may seek Term Loans from existing Lenders, each of which shall be
entitled to agree or decline to participate in its sole discretion. The Borrower
and each Term Lender shall execute and deliver to the Administrative Agent a
Term Loan Addendum and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Term Loans of each Term Lender. The
terms and provisions of the Term Loans shall be as set forth herein, as
supplemented by the Term Loan Addendum. Without the prior written consent of the
Required Lenders, (1) the final maturity date of the Term Loans shall be no
earlier than the Revolver Maturity Date, (2) the average life to maturity of the
Term Loans shall be no shorter than the remaining life to maturity of the
Revolving Credit Commitments and (3) if the initial yield on such Term Loans (as
reasonably determined by the Administrative Agent) exceeds the yield on the
Revolving Credit Commitments and Revolving Loans (in each case taking into
account interest rate margins, upfront fees (including fees payable under the
Engagement Letter and under the Fee Letter) and original issue discount) by more
than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”), then, at the Borrower’s option,
either (x) the Applicable Percentage then in effect for Revolving Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Term Loans or (y) the Borrower, upon the making of the Term Loans, shall
pay to the Administrative Agent, for the benefit of the Lenders, an upfront fee
in an amount sufficient to reduce the Yield Differential to zero. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Term Loan Addendum. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Term Loan Addendum, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Term Loan Addendum and the Term Loans evidenced
thereby, and the

49



--------------------------------------------------------------------------------



 



Administrative Agent, the Borrower and the Term Lenders may, without the consent
of any other party hereto, revise this Agreement to evidence such amendments and
make such other changes as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section.
Each tranche of Term Loans shall be in an aggregate principal amount that is not
less than $50,000,000 and be in an integral multiple of $5,000,000.
          (b) Notwithstanding the foregoing, no Term Loans may be made, and no
Term Loan Addendum shall become effective unless (i) on the date of such loan
and such effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) all fees and expenses due and owing in connection with the
Term Loans or the Term Loan Addendum shall have been paid in full, (iii) the
Borrower shall be in pro forma compliance with the covenant set forth in
Section 6.12 after giving effect to such Term Loans (and the application of the
proceeds thereof), (iv) the Borrower shall be in pro forma compliance with the
covenant set forth in Section 6.11 after giving effect to such Term Loans (and
the application of the proceeds thereof), (v) except as otherwise specified in
the applicable Term Loan Addendum, the Administrative Agent shall have received
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Effective Date under Section 4.03 and (vi) the other terms and documentation in
respect of the Term Loans, to the extent not consistent with the terms hereof,
shall be reasonably satisfactory to the Administrative Agent. If the Borrower
exercises its right to issue Term Loans under this Section 2.14 on more than one
occasion, each subsequent issuance of Term Loans may be subject to such further
restrictions as shall be set forth in the applicable Term Loan Addendum for any
prior issuance of Term Loans.
          (c) Upon execution and delivery by the Borrower and each Lender or
other financial institution party thereto of a Term Loan Addendum, each such
Lender or other financial institution party thereto shall become a “Term Lender”
for all purposes hereunder, and each loan made pursuant to the terms of such
Term Loan Addendum shall be a “Term Loan” for all purposes hereunder.
          SECTION 2.15. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if after the date of
this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to any Lender or
Issuing Bank of the principal of or interest on any Eurodollar Loan made by such

50



--------------------------------------------------------------------------------



 



Lender or any Fees or other amounts payable hereunder (other than changes in
respect of taxes imposed on the overall net income of such Lender or Issuing
Bank by the jurisdiction in which such Lender or Issuing Bank has either its
principal office or applicable lending office or by any political subdivision or
taxing authority therein), or shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender or Issuing Bank (except
any such reserve requirement which is reflected in the Adjusted LIBO Rate) or
shall impose on such Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or Issuing Bank of making
or maintaining any Eurodollar Loan or increase the cost to any Lender of issuing
or maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount determined in good faith by such Lender or Issuing Bank to be material,
then the Borrower will pay to such Lender or Issuing Bank, as the case may be,
upon demand (in accordance with paragraph (c) below) such additional amount or
amounts as will compensate such Lender or Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank shall have determined that the
adoption after the date hereof of any law, rule, regulation, agreement or
guideline regarding capital adequacy, or any change after the date hereof in any
such law, rule, regulation, agreement or guideline (whether such law, rule,
regulation, agreement or guideline has been adopted) or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or Issuing Bank or any Lender’s or Issuing Bank’s
holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any Governmental Authority has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by such Issuing Bank pursuant hereto to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy) by an amount deemed by such Lender or Issuing
Bank to be material, then from time to time the Borrower shall pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will

51



--------------------------------------------------------------------------------



 



compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above, together
with an explanation (and calculation) in reasonable detail, shall be delivered
to the Borrower. In determining any additional amounts owing under this
Section 2.15, each Lender or Issuing Bank will act reasonably and in good faith
and will use averaging and attribution methods which are reasonable; provided
that such Lender’s or Issuing Bank’s determination of compensation owing under
this Section 2.15 shall, absent manifest error, unreasonableness or bad faith,
be final and conclusive and binding on all parties hereto. The Borrower shall
pay such Lender or Issuing Bank the amount shown as due on any such certificate
delivered by it within 15 days after its receipt of the same; provided that if
the Borrower shall reasonably dispute such amount, the amount due shall be paid
within three Business Days after such dispute is resolved.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation for any increased costs or reductions in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or Issuing Bank, as the case may
be, notifies the Borrower of the change in law or other circumstance giving rise
to such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the change
in law or other circumstance giving rise to such increased costs or reductions
is retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof. The protection of this Section
shall be available to each Lender and Issuing Bank regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
agreement, guideline or other change or condition that shall have occurred or
been imposed.
          SECTION 2.16. Change in Legality. (a) Notwithstanding any other
provision of this Agreement, if, after the date hereof, any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:

52



--------------------------------------------------------------------------------



 



     (i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
          (b) For purposes of this Section 2.16, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period currently applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
          SECTION 2.17. Indemnity. The Borrower shall indemnify each Lender
against any actual loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.12) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment of any Eurodollar
Loan required to be

53



--------------------------------------------------------------------------------



 



made hereunder. In the case of any Breakage Event, such actual loss shall
include an amount equal to the excess, as reasonably determined by such Lender,
of (i) its actual cost (which may be determined by such Lender by any reasonable
method) of obtaining funds for the Eurodollar Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period. A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.17,
together with an explanation (and calculation) in reasonable detail, shall be
delivered to the Borrower. In determining any additional amounts owing under
this Section 2.17, each Lender or Issuing Bank will act reasonably and in good
faith; provided that such Lender’s or Issuing Bank’s determination of
compensation owing under this Section 2.17 shall, absent manifest error,
unreasonableness or bad faith, be final and conclusive and binding on all
parties hereto.
          SECTION 2.18. Pro Rata Treatment. Except as provided below in this
Section 2.18 with respect to Swingline Loans and as required under Section 2.16,
and subject to the express provisions of this Agreement which require or permit
different payments to be made to non-Defaulting Lenders as opposed to Defaulting
Lenders, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans of any Class, each payment of
commitment fees with respect to Commitments of any Class, each reduction of the
Commitments of any Class and each conversion of any Borrowing to or continuation
of any Borrowing as a Borrowing of any Type shall be allocated pro rata among
the Lenders in accordance with their respective applicable Commitments and
Loans. For purposes of determining the available Revolving Credit Commitments of
the Lenders at any time, each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Revolving Lenders (including
those Revolving Lenders which shall not have made Swingline Loans) pro rata in
accordance with such respective Revolving Credit Commitments. Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.
          SECTION 2.19. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal

54



--------------------------------------------------------------------------------



 



portion of its Loans and participations in Swingline Loans or L/C Disbursements
shall be proportionately less than the unpaid principal portion of the Loans and
participations in Swingline Loans and L/C Disbursements of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans, participations in Swingline Loans and L/C Exposure,
as the case may be, of such other Lender, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
unpaid principal amount of the Loans and L/C Exposure and participations in
Loans and L/C Exposure held by all the Lenders; provided, however, that (i) if
any such participations are purchased pursuant to this Section 2.19 and the
payment giving rise thereto shall thereafter be recovered, such participations
shall be rescinded to the extent of such recovery and the purchase price
restored without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans or L/C Disbursements to any
assignee or participant, other than to the Borrower or any of the Subsidiaries
or any Affiliate thereof (as to which the provisions of this paragraph shall
apply). The Borrower expressly consents to the foregoing arrangements and agrees
that any Lender holding a participation deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason of
such participation as fully as if such Lender had made a Loan directly to the
Borrower in the amount of such participation.
          SECTION 2.20. Payments. (a) Except as otherwise provided herein, the
Borrower shall make each payment (including principal of or interest on any
Borrowing or any L/C Disbursement or any Fees or other amounts) hereunder and
under any other Loan Document not later than 12:00 (noon), New York City time,
on the date when due in immediately available dollars, without setoff, defense
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. Each
such payment (other than (i) Issuing Bank Fees, which shall be paid directly to
the applicable Issuing Banks, (ii) principal of and interest on Swingline Loans,
which shall be paid directly to the Swingline Lender except as otherwise
provided in Section 2.03(e) and (iii) payments pursuant to Sections 2.15, 2.17,
2.21 and 9.05 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein) shall be made to the Administrative Agent at its offices at Eleven
Madison Avenue, New York, New York 10010, or as otherwise directed.

55



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as other provided herein, whenever
any payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and Fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed L/C Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.
          SECTION 2.21. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender and each Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) In addition, the Borrower or any other Loan Party shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) The Borrower or any other Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any other

56



--------------------------------------------------------------------------------



 



Loan Party hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or Issuing Bank,
shall be conclusive absent manifest error. The Administrative Agent, Lender or
Issuing Bank may, at its sole reasonable discretion, take such steps as the
Borrower reasonably requests to assist the Borrower, at the Borrower’s own
expense, to minimize or, as applicable, recover such Indemnified Taxes or Other
Taxes.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower or other Loan Party, as applicable, shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under any applicable Law of the United States, or
any treaty to which the United States is a party, with respect to payments under
this Agreement shall, after having received from the Borrower or any other Loan
Party notice of the availability of such exemptions from or reductions of
withholding tax, as well as all such appropriate documentation prescribed by
applicable law, deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or any other Loan Party as will permit such payments
to be made without withholding or at a reduced rate; provided that such Foreign
Lender is lawfully able to do so and that complying with such requirements would
not require such Lender to disclose any confidential or proprietary information
or be otherwise materially disadvantageous to such Lender (in form, in procedure
or in the substance of information disclosed). In addition, any Lender, if
requested by any Loan Party or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by any Loan
Party or Administrative Agent as will enable such Loan Party or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

57



--------------------------------------------------------------------------------



 



          Without limiting the generality of the foregoing, in the event that
any Loan Party is resident for tax purposes in the United States, each Foreign
Lender shall deliver to the Borrower and Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code: (A) a
certificate to the effect that such Foreign Lender is not: (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code; (2) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code; or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;
and (B) duly completed copies of Internal Revenue Service Form W-8BEN; or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Loan Parties to determine the withholding or
deduction required to be made.
          (f) If the Administrative Agent, any Issuing Bank or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes (including by way of offset) as to which it has
been indemnified by the Loan Parties or with respect to which any Loan Party has
paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Issuing Bank or such Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that each Loan Party, upon the request of the
Administrative Agent, such Issuing Bank

58



--------------------------------------------------------------------------------



 



or such Lender, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Issuing Bank or such Lender in the
event it is required to repay such refund to such Governmental Authority;
provided further, that this subsection shall not be construed to require the
Administrative Agent, any Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other person.
          SECTION 2.22. Assignment Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a certificate
requesting compensation pursuant to Section 2.15, (ii) any Lender or Issuing
Bank delivers a notice described in Section 2.16, (iii) the Borrower is required
to pay any amount to any Lender or Issuing Bank or any Governmental Authority on
account of any Lender or Issuing Bank pursuant to Section 2.21, (iv) any Lender
becomes a Non-Consenting Lender, or (v) any Lender becomes a Defaulting Lender,
the Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(e)), upon notice to
such Lender or Issuing Bank, and the Administrative Agent, require such Lender
or Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such assigned obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (w) with respect to clauses (i) to
(iii) above, such assignment will result in a reduction in the claim for
compensation under Section 2.15 or in the withdrawal of the notice under
Section 2.16 or in the reduction of payments under Section 2.21, as the case may
be, (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of each Issuing
Bank and the Swingline Lender), which consent shall not be unreasonably
withheld, and (z) the Borrower or such assignee shall have paid to the affected
Lender or Issuing Bank in immediately available funds an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or Issuing Bank hereunder (including any amounts under Section 2.15 and
Section 2.17); provided further that, if prior to any such transfer and
assignment (A) in the case of clauses (i) to (iii) above, the circumstances or
event that resulted in such Lender’s or Issuing Bank’s claim for compensation
under Section 2.15 or notice under Section 2.16 or the amounts paid pursuant to
Section 2.21, as the case may be, cease to cause such Lender or Issuing Bank to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.16, or cease to result in amounts being

59



--------------------------------------------------------------------------------



 



payable under Section 2.21, as the case may be (including as a result of any
action taken by such Lender or Issuing Bank pursuant to paragraph (b) below), or
if such Lender or Issuing Bank shall waive its right to claim further
compensation under Section 2.15 in respect of such circumstances or event or
shall withdraw its notice under Section 2.16 or shall waive its right to further
payments under Section 2.21 in respect of such circumstances or event, (B) in
the case of clause (iv) above, such Non-Consenting Lender ceases to be a
Non-Consenting Lender and (C) in the case of clause (v) above, such assigning
Lender ceases to be a Defaulting Lender as the case may be, then such Lender or
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder. The Borrower’s right to replace a Defaulting Lender
pursuant to this Section 2.22 is, and shall be, in addition to, and not in lieu
of, all other rights and remedies available to the Borrower against such
Defaulting Lender under this Agreement, at law, in equity, or by statute.
          (b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.15, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.16 or (iii) the Borrower is required to pay any amount to any Lender,
the Issuing Bank or any Governmental Authority on account of any Lender or
Issuing Bank, pursuant to Section 2.21 then such Lender or Issuing Bank shall
use reasonable efforts (which shall not require such Lender or Issuing Bank to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.15 or enable it to withdraw its notice pursuant to Section 2.16 or
would reduce amounts payable pursuant to Section 2.21, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or Issuing Bank in connection with any such filing or
assignment, delegation and transfer.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders that:
          SECTION 3.01. Organization; Powers. The Borrower and each of the
Domestic Subsidiaries and Material Foreign Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be

60



--------------------------------------------------------------------------------



 



conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and, in the case of the Borrower,
to borrow hereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by each Loan Party of each of the Loan Documents, the Borrowings hereunder and
the creation of the Liens provided in the Security Documents (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate and, if
required, stockholder action, and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, (B) the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary, (C) any order of any Governmental Authority or (D) any provision of
any material indenture, agreement or other instrument to which the Borrower or
any Subsidiary is a party or by which any of them or any of their property is
bound, (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such material indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary (other than any Lien created hereunder or under the Security
Documents or permitted hereunder), except, in any case in clause (b)(i)(A) or
(C), as could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.03. Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of the Borrower or such Loan Party
enforceable against the Borrower or such Loan Party in accordance with its
terms.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and (c) such as have been made or obtained and are in full force and
effect.
          SECTION 3.05. Financial Statements. The Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows as of the end of and for the
fiscal year ended December 31, 2009, audited by and accompanied by the opinion
of PricewaterhouseCoopers LLP, independent public accountants, as of

61



--------------------------------------------------------------------------------



 



and for the fiscal quarter and the portion of the fiscal year ended March 31,
2010 certified by its chief financial officer. Such financial statements present
fairly, subject, in the case of unaudited financial statements, to year-end
audit adjustments and the absence of footnotes, in all material respects the
financial condition and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods. Such
balance sheets (and, in the case of audited balance sheets, including the notes
thereto) disclose, in accordance with and to the extent required by GAAP, all
material liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis and are in compliance with
the requirements of Regulation S-X under the Securities Act of 1933, as amended,
subject, in the case of unaudited financial statements, to year end audit
adjustments and the absence of footnotes.
          SECTION 3.06. No Material Adverse Effect.
          (a) There has been no Material Adverse Effect since December 31, 2009.
          (b) No Default or Event of Default has occurred and is continuing.
          SECTION 3.07. Title to Properties; Possession Under Leases. The
Borrower and each of the Domestic Subsidiaries and Material Foreign Subsidiaries
has good and marketable title to, or valid leasehold interests in, or easements
or other limited property rights in, or is licensed to use, all its material
properties and assets, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.
          SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the
Effective Date a list of all Subsidiaries and Joint Ventures and the direct or
indirect ownership interests of the Borrower therein, and identifies each
Subsidiary that is a Material Foreign Subsidiary on the date hereof. The shares
of capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable and as of the Effective Date, are owned by the
Borrower, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents and statutory nonconsensual Liens expressly
permitted by Section 6.02).
          SECTION 3.09. Litigation; Compliance with Laws.
          (a) Except as set forth on Schedule 3.09, there are no actions, suits,
proceedings or investigations at law or in equity or by or

62



--------------------------------------------------------------------------------



 



before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary (i) that involve the
legality or validity of any Specified Loan Document or (ii) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
          (b) The Borrower and each of the Domestic Subsidiaries and Material
Foreign Subsidiaries is in compliance with all laws, regulations, consent
decrees and orders of any Governmental Authority applicable to it (including,
without limitation, the Patriot Act, ERISA, the U.S. Foreign Corrupt Practices
Act, employee health and safety, margin regulations, Environmental Laws, Fair
Labor Standards Act, Health Care Laws or any other Federal, state, local or
foreign law dealing with such matters) or its property, except where the failure
to comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.10. Agreements. Neither the Borrower nor any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.11. Federal Reserve Regulations. (a) Neither the Borrower
nor any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.
          SECTION 3.12. Investment Company Act. Neither the Borrower nor any of
the other Loan Parties is an “investment company” as defined in the Investment
Company Act of 1940.
          SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of
the Loans and will request the issuance of Letters of Credit only to provide
working capital and for other general corporate purposes, including permitted
acquisitions.
          SECTION 3.14. Tax Returns. Each of the Borrower and the Subsidiaries
has filed or caused to be filed all Federal and all other material state,

63



--------------------------------------------------------------------------------



 



local and foreign tax returns or materials required to have been filed by it and
has paid or caused to be paid all Federal and all other material taxes due and
payable by it and all assessments received by it, except taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP.
          SECTION 3.15. No Material Misstatements. None of the Confidential
Information Memorandum or any other information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto taken as a
whole, and taken together with all publicly available information regarding the
Borrower and its Subsidiaries contained as of the date thereof in filings made
by the Borrower under the Securities Exchange Act of 1934 on Form 10-K for the
fiscal year ended December 31, 2009, and thereafter on Form 10-K, Form 10-Q or
Form 8-K, contained, contains or will contain any material misstatement of fact
or omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized assumptions believed by it to be reasonable (based
upon accounting principles consistent with the historical audited financial
statements of the Borrower, except as otherwise expressly stated therein) and
due care in the preparation of such information, report, financial statement,
exhibit or schedule (it being understood that any such forecast or projection is
not a guarantee of future performance and that actual results during the period
covered by such forecast or projection may materially differ from the projected
results thereof).
          SECTION 3.16. Employee Benefit Plans. With respect to any Plan and
except as could not reasonably be expected to result in a Material Adverse
Effect: (a) each of the Borrower and its ERISA Affiliates is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder; (b) no ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of the Borrower or any of its ERISA Affiliates; and (c) the present
value of all benefit liabilities under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the last annual valuation date applicable thereto, exceed the fair market
value of the assets of such Plan.

64



--------------------------------------------------------------------------------



 



          SECTION 3.17. Environmental Matters.
          (a) Except as could not reasonably be expected to result in a Material
Adverse Effect:
     (i) To the knowledge of the Borrower, the properties and facilities
currently or formerly owned, leased or operated by the Borrower and the
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (A) constitute, or constituted, a violation of,
(B) require Remedial Action under, or (C) could reasonably be expected to give
rise to liability under, Environmental Laws;
     (ii) The Borrower, the Subsidiaries and their respective operations are in
compliance with all Environmental Laws and necessary Environmental Permits, and
all necessary Environmental Permits have been obtained and are in effect;
     (iii) To the knowledge of the Borrower, there have been no Releases or
threatened Releases at, from, on, to, in, into, through or under the Properties
or otherwise in connection with the operations of the Borrower or the
Subsidiaries;
     (iv) Neither the Borrower nor any of the Subsidiaries has received any
unresolved Environmental Claim in connection with the Properties or the
operations of the Borrower or the Subsidiaries or with regard to any person
whose liabilities for environmental matters the Borrower or the Subsidiaries has
retained or assumed, in whole or in part, contractually, by operation of law or
otherwise, nor do the Borrower or the Subsidiaries have any reasonable basis to
believe that any such Environmental Claim is being threatened; and
     (v) (A) To the knowledge of the Borrower, Hazardous Materials have not been
transported from the Properties, nor have Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of the Properties in a manner
that could give rise to any liability under any Environmental Law, nor (B) have
the Borrower or the Subsidiaries retained or assumed any liability,
contractually, by operation of law or otherwise with respect to the generation,
treatment, storage or disposal of Hazardous Materials.
          SECTION 3.18. Security Documents.
     (a) The Guarantee and Collateral Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Collateral Agent,

65



--------------------------------------------------------------------------------



 



for the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral (as defined in the Guarantee and Collateral
Agreement) and the proceeds thereof, to the extent contemplated by the Guarantee
and Collateral Agreement, and (i) when the Pledged Certificated Securities (as
defined in the Guarantee and Collateral Agreement) is delivered to the
Collateral Agent, the Lien created under the Guarantee and Collateral Agreement
in favor of the Collateral Agent for the ratable benefit of the Secured Parties
shall constitute a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Pledged
Certificated Securities, to the extent contemplated by the Guarantee and
Collateral Agreement, and prior and superior in right to any other person (other
than statutory nonconsensual Liens expressly permitted by Section 6.02), and
(ii) when financing statements in appropriate form are filed in the offices
specified on Schedule 3.18, the Lien created under the Guarantee and Collateral
Agreement in favor of the Collateral Agent for the ratable benefit of the
Secured Parties will constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral (other
than Intellectual Property, as defined in the Guarantee and Collateral
Agreement), to the extent contemplated by the Guarantee and Collateral
Agreement, and prior and superior in right to any other person, other than with
respect to Liens expressly permitted by Section 6.02.
     (b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.18, the Lien created under the Guarantee and Collateral Agreement in
favor of the Collateral Agent for the ratable benefit of the Secured Parties
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, to
the extent contemplated by the Guarantee and Collateral Agreement, in each case
prior and superior in right to any other person other than with respect to Liens
expressly permitted by Section 6.02 (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Effective Date).
          SECTION 3.19. Solvency. On the Effective Date, (a) the fair value of
the assets of the Borrower and the Subsidiaries on a consolidated basis, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and the Subsidiaries on a consolidated basis will be greater than
the amount that will

66



--------------------------------------------------------------------------------



 



be required to pay the probable liability in respect of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and the Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Effective Date. For purposes of
this Section 3.19, the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
          SECTION 3.20. Sanctioned Persons. None of the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
or employee of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not knowingly directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any person, for the purpose of financing the
activities of any person that is currently subject to any U.S. sanctions
administered by OFAC.
ARTICLE IV
Conditions of Lending
          The obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
          SECTION 4.01. All Credit Events. On the date of each Borrowing (other
than a conversion or a continuation of a Borrowing, as described in Section 2.12
or 2.16), including each Borrowing of a Swingline Loan, and on the date of each
issuance, amendment, extension or renewal of a Letter of Credit and (each such
event or date being called a “Credit Event”):
          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.05 (or such notice shall have been deemed
given in accordance with Section 2.02) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.04(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the

67



--------------------------------------------------------------------------------



 



Administrative Agent shall have received a notice requesting such Swingline Loan
as required by Section 2.03(b).
          (b) The representations and warranties set forth in Article III and in
each Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.
          (c) At the time of and immediately after such Credit Event (after
giving effect to the application of the proceeds thereof), no Event of Default
or Default shall have occurred and be continuing.
          Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the satisfaction
of the conditions set forth in paragraphs (b) and (c) of this Section.
          SECTION 4.02. Condition to Term Loans. The obligation of any Term
Lender to make a Term Loan shall be subject to the satisfaction of the following
conditions:
          (a) the Administrative Agent (or its counsel) shall have received
counterparts of the Term Loan Addendum signed by the Borrower and each of the
Term Lenders listed on the signature pages thereof (or, in the case of any party
as to which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of facsimile or other written
confirmation from such party that it has executed a counterpart thereof);
          (b) the Administrative Agent shall have received such evidence
(including such opinions of counsel to the Loan Parties) as it may reasonably
request to confirm the Borrower’s due authorization of the transactions
contemplated by the applicable Term Loan Addendum and the validity and
enforceability of the obligations of the Borrower resulting therefrom;
          (c) the Administrative Agent shall have received evidence of the fact
that immediately after such Term Loan is made, the limitations in Section 2.14
shall have been complied with; and
          (d) any other conditions set forth in the Term Loan Addendum.
          SECTION 4.03. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder, and the
incorporation of Existing Letters of Credit as Letters of Credit hereunder shall

68



--------------------------------------------------------------------------------



 



not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.08).
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Banks, (i) a favorable written opinion of James
Elrod, Esquire, Chief Legal Officer of the Borrower, substantially to the effect
set forth in Exhibit G-1 and (ii) a favorable written opinion of Covington &
Burling LLP, special counsel to the Borrower, substantially to the effect set
forth in Exhibit G-2, in each case (1) dated the date hereof, (2) addressed to
the Administrative Agent, the Issuing Banks and the Lenders, and (3) covering
such other matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.
          (c) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the Borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the

69



--------------------------------------------------------------------------------



 



Lenders, the Issuing Banks or the Administrative Agent, may reasonably request.
          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer of the Borrower,
(i) certifying that the Borrower and its Subsidiaries, on a consolidated basis
after giving effect to the Transactions, are solvent; and (ii) confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 and paragraphs (e) and (h) below.
          (e) After giving effect to the Transactions occurring on the date
hereof, the Borrower and the Subsidiaries shall have outstanding no Indebtedness
for borrowed money or preferred stock other than (i) Indebtedness under the Loan
Documents, (ii) the Convertible Notes, (iii) other Indebtedness permitted under
Section 6.01 (other than clause (h) thereof) of this Agreement, and
(iv) preferred stock held by the Borrower or any Subsidiary of the Borrower on
the date hereof.
          (f) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all fees and out-of-pocket expenses
(including fees, charges and disbursements of outside counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document
or under the Engagement Letter.
          (g) The Administrative Agent and each Lender shall have received all
such information as shall have been reasonably requested by it in order to
enable it to comply with the requirements of the Patriot Act and any other “know
your customer” or similar laws or regulations.
          (h) The Borrower shall have maintained a Corporate Rating of B+ or
higher by S&P and a Corporate Rating of B1 or higher by Moody’s, in each case
after giving effect to the Transactions.
          (i) All requisite Governmental Authorities and third parties shall
have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (except to the extent such approvals
or consents are not material to the Transactions or the other transactions
contemplated hereby), and there shall be no litigation, governmental,
administrative or judicial action, actual or, to the Borrower’s knowledge,
threatened, against the Borrower or its Subsidiaries that could reasonably be
expected to restrain, prevent or impose materially burdensome conditions on the
Transactions or the other transactions contemplated hereby.
          (j) The commitments under the Existing Credit Agreement shall have
been or shall simultaneously be terminated, the principal of and all

70



--------------------------------------------------------------------------------



 



accrued interest on all Loans outstanding under such agreement and all fees and
other amounts accrued for the accounts of or owed to the lenders thereunder
shall have been or shall simultaneously be paid in full (except that the
Existing Letters of Credit shall remain outstanding as Letters of Credit
hereunder) and all Liens securing the obligations of the Borrower and the
Subsidiaries thereunder shall have been released.
          (k) The Collateral Agent shall have received a fully executed copy of
the Security Documents which (i) shall provide that the Obligations are
guaranteed by each Domestic Subsidiary existing from time to time and (ii) shall
provide that the Obligations and the guarantees thereof shall be secured by a
perfected first priority lien on Collateral of the Borrower and its Domestic
Subsidiaries, to the extent contemplated by the Guarantee and Collateral
Agreement. The Security Documents shall have been duly executed by each Loan
Party that is to be a party thereto and shall be in full force and effect on the
Effective Date. The Collateral Agent on behalf of the Secured Parties shall have
a security interest in the Collateral of the type and priority described in each
Security Document.
          (l) The Collateral Agent shall have received a Perfection Certificate
with respect to the Loan Parties dated the Effective Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such persons, as indicated on such Perfection Certificate, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence reasonably satisfactory to the Collateral
Agent that the Liens indicated in any such financing statement (or similar
document) would be permitted under Section 6.02 or have been or will be
contemporaneously released or terminated.
ARTICLE V
Affirmative Covenants
          The Borrower covenants and agrees with each Lender that at all times
prior to the Termination Date, unless the Required Lenders shall otherwise
consent in writing, the Borrower will, and will cause each of the Subsidiaries
to:
          SECTION 5.01. Existence; Compliance with Laws; Businesses and
Properties.
          (a) Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.

71



--------------------------------------------------------------------------------



 



          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names;
maintain and operate its business in substantially the manner in which it is
presently conducted and operated; comply with all applicable laws, rules,
regulations, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and at all times maintain and preserve all property
and keep such property in good repair, working order and condition and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, in each case to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.02. Insurance Maintain such insurance, to such extent and
against such risks, as is customary with companies in the same or similar
businesses operating in the same or similar locations.
          SECTION 5.03. Obligations and Taxes. Pay and discharge all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.
          SECTION 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:
          (a) no later than the date that is the earlier of (i) the date by
which the Annual Report on Form 10-K of the Borrower for each fiscal year is
required to be filed under the rules and regulations of the SEC and (ii) 90 days
after the end of such fiscal year, its consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows showing the
financial condition of the Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing reasonably
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be subject to a “going concern” or scope of audit
qualification) to the effect that such consolidated financial statements fairly

72



--------------------------------------------------------------------------------



 



present in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, together with a customary
“management discussion and analysis” provision;
          (b) no later than the date that is the earlier of (i) the date by
which the Quarterly Report on Form 10-Q of the Borrower for each of the first
three fiscal quarters of each fiscal year is required to be filed under the
rules and regulations of the SEC and (ii) 45 days after the end of such fiscal
quarter, its consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, together with a customary
“management discussion and analysis” provision;
          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer in the form of
Exhibit H (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10, 6.11 and 6.12;
          (d) concurrently with any delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm that reported on such
statements (which certificate may be prepared in accordance with professional
accounting standards and may be limited to accounting matters and disclaim
responsibility for legal interpretations) stating that in performing the audit
necessary therefor, no knowledge was obtained of the existence of any Event of
Default or Default with respect to Sections 6.10, 6.11 or 6.12 or, if such
knowledge was obtained, specifying the existence thereof in reasonable detail;
          (e) on or prior to each date of delivery of financial statements under
paragraph (a) above, the Borrower shall provide to each Lender a business plan
for the following two years, in a form reasonably satisfactory to the
Administrative Agent;

73



--------------------------------------------------------------------------------



 



          (f) promptly after the same become publicly available, copies of all
reports (excluding, in any event, copies of press releases) which the Borrower
sends to its stockholders, and copies of all registration statements, reports on
Form 10-K, Form 10-Q or Form 8-K (or, in each case, any successor form) and
other material reports which the Borrower or any Subsidiary files with the SEC
or any successor or analogous Governmental Authority (other than public
offerings of securities under employee benefit plans or dividend reinvestment
plans);
          (g) promptly after the receipt thereof by the Borrower or any Loan
Party, a copy of any “management letter” received by any such person from its
certified public accountants and the management’s response thereto;
          (h) promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
          (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
          Documents required to be delivered pursuant to this Section 5.04(a),
(b), (c) or (f) or Section 5.05 (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address at http://www.kingpharm.com; or
(ii) on which such documents are posted on the Borrower’s behalf on the Platform
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such

74



--------------------------------------------------------------------------------



 



request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
          SECTION 5.05. Litigation and Other Notices. (a) Furnish to the
Administrative Agent, each Issuing Bank and each Lender prompt written notice of
the following:
     (i) promptly (and in any event within five Business Days) after a
Responsible Officer of the Borrower obtains knowledge thereof (if such Event of
Default or Default, as applicable, is still continuing), any Event of Default or
Default, specifying the nature and extent thereof and the corrective action (if
any) taken or proposed to be taken with respect thereto;
     (ii) promptly (and in any event within five Business Days) after a
Responsible Officer of the Borrower obtains knowledge thereof, the filing or
commencement of, or any written threat or written notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Subsidiary or Joint Venture that could reasonably be expected to result in a
Material Adverse Effect; and
     (iii) promptly (and in any event within five Business Days) after a
Responsible Officer of the Borrower obtains knowledge thereof, any other
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect;
provided, with respect to paragraphs (i) through (iii) above, the Borrower shall
be deemed to have provided notice to the extent such event warranting notice
under paragraphs (i), (ii) or (iii) has been expressly disclosed in the
Borrower’s Exchange Act Filings.
          (b) Furnish to the Administrative Agent, each Issuing Bank and each
Lender prompt written notice of any change in the Borrower’s corporate rating by
S&P, in the Borrower’s corporate family rating by Moody’s, or any notice from
either such agency indicating its intent to effect such a change or to place the
Borrower on a “CreditWatch” or “WatchList” or any similar list, in each case
with negative implications, or its cessation of, or its intent to cease, rating
the Borrower.
          SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. The Borrower agrees not to

75



--------------------------------------------------------------------------------



 



effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral, to the extent contemplated by the Guarantee and Collateral
Agreement. The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
          (b) In the case of the Borrower, each year commencing with the year
ended December 31, 2011, at the time of delivery of the annual financial
statements with respect to the preceding fiscal year pursuant to
Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth any changes to the information described in
clauses (i) through (iv) of paragraph (a) above or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section 5.06(b).
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections; Maintenance of Ratings.
          (a) Keep proper books of record and account in which full, true and
correct entries in all material respects in conformity with GAAP and all
requirements of law are made of all material dealings and transactions in
relation to its business and activities. Subject to the provisions of
Section 9.16, each Loan Party will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of the Borrower or
any of the Subsidiaries upon reasonable prior notice to the Borrower (and,
unless a Default or Event of Default shall have occurred and be continuing, on
not more than two occasions during any fiscal year) and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor; provided that whether or not a Default or
Event of Default shall have occurred and be continuing, the Borrower shall have
the right to participate in all such discussions.
          (b) Use commercially reasonable efforts to maintain a public corporate
rating from S&P and a public corporate family rating from Moody’s, in each case
in respect of the Borrower.
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and
request the issuance of Letters of Credit only to provide working capital and
for other general corporate purposes, including permitted acquisitions.

76



--------------------------------------------------------------------------------



 



          SECTION 5.09. Employee Benefits. (a) Comply in all material respects
with the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within 10 days
after any Responsible Officer of the Borrower knows that, any ERISA Event has
occurred that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and/or the
Subsidiaries in an aggregate amount exceeding $10,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.
          SECTION 5.10. Compliance with Environmental Laws. Except for such
non-compliance as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect (a) comply, and use reasonable
efforts to cause all lessees and other persons occupying its then current
Properties to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and then current Properties;
(b) obtain, maintain and renew all Environmental Permits necessary for its
operations and then current Properties; and (c) conduct any required Remedial
Action in accordance with Environmental Laws; provided, however, that neither
the Borrower nor any of the Subsidiaries shall be required to undertake any
Remedial Action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained by the Borrower with respect to such circumstances in accordance with
GAAP.
          SECTION 5.11. Compliance with Laws. In the case of the Borrower and
each Material Subsidiary, comply with all laws, regulations, consent decrees and
orders of any Governmental Authority applicable to it or its property, except
where the failure to comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.12. Further Assurances. Execute any and all further
documents, financing statements, agreements, amendments, supplements and
instruments, and take all further actions (including filing Uniform Commercial
Code and other financing or continuation statements) that may be required under
applicable law, or that the Required Lenders, the Administrative Agent or the
Collateral Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents in favor of the Collateral
Agent for the ratable benefit of the Secured Parties. With respect to any new
Domestic Subsidiary created or acquired after the Effective Date by the Borrower
or any of its Subsidiaries, the Borrower will (or will cause such Subsidiary to)
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems

77



--------------------------------------------------------------------------------



 



necessary or advisable in order to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Equity Interests of such new Subsidiary which are owned by the Borrower or any
of its Domestic Subsidiaries and required to be pledged pursuant to the
Guarantee and Collateral Agreement, (ii) deliver to the Administrative Agent the
certificates representing such Equity Interests, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement and (B) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary as contemplated by the Guarantee and Collateral Agreement
and (iv) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinion shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent; provided that notwithstanding the
foregoing, any such pledge (a) in the case of Equity Interests of Foreign
Subsidiaries, (x) shall be limited to 100% of the non-voting Equity Interests
(if any) and 66% of the voting equity interest of first-tier Foreign
Subsidiaries, to the extent the pledge of any greater percentage would result in
adverse tax consequences to the Borrower and (y) shall exclude any Equity
Interests in Foreign Subsidiaries that are not Material Foreign Subsidiaries;
and (b) in the case of any Joint Venture, shall not apply if the Borrower or any
Subsidiary is prohibited from making such pledge by the terms of the
constitutive documents of the Joint Venture or by the related joint venture
agreement.
ARTICLE VI
Negative Covenants
          The Borrower covenants and agrees with each Lender that at all times
prior to the Termination Date, unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, and will not cause or permit any of
the Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:
          (a) Indebtedness for borrowed money existing on the Effective Date and
set forth in Schedule 6.01 and any Permitted Refinancing Indebtedness with
respect thereto;
          (b) Indebtedness of the Borrower outstanding from time to time
hereunder and all Guarantees thereof by the Subsidiary Guarantors;
          (c) intercompany Indebtedness of the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c) so long as any such

78



--------------------------------------------------------------------------------



 



Indebtedness owed by any Loan Party to a person that is not a Loan Party is
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;
          (d) Guarantees by any Loan Party of Indebtedness of any other Loan
Party and Guarantees by a Subsidiary that is not a Loan Party of Indebtedness of
any other Subsidiary that is not a Loan Party;
          (e) (i) Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets; provided that (x) such Indebtedness is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (y) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(e), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 6.01(f) shall not exceed
$25,000,000 at any time outstanding and (ii) Permitted Refinancing Indebtedness
with respect thereto.
          (f) Capital Lease Obligations in an aggregate principal amount, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.01(e), not in excess of $25,000,000 at any time
outstanding;
          (g) Indebtedness in respect of (i) workers’ compensation claims and
self-insurance obligations in the ordinary course of business, (ii) the
financing of insurance premiums in customary amounts in the ordinary course of
business and (iii) surety, appeal and performance bonds, provided that such
bonds are entered into in the ordinary course of business and are not in respect
of Indebtedness;
          (h) Indebtedness incurred by Foreign Subsidiaries in an aggregate
principal amount not exceeding $35,000,000 at any time outstanding;
          (i) (i) Indebtedness of any person that becomes a Subsidiary or is
merged or consolidated with or into the Borrower or any Subsidiary in a
transaction permitted under this Agreement, in either case, after the Effective
Date; provided that (1) such Indebtedness exists at the time such person becomes
a Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary, and (2) the Borrower is in compliance, on a pro
forma basis after giving effect to the incurrence of such Indebtedness (and the
application of the proceeds thereof), with the covenants contained in
Section 6.11 and Section 6.12, in each case recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower for which the relevant
information is available as if such incurrence had occurred on the first day of
each relevant period for

79



--------------------------------------------------------------------------------



 



testing such compliance; and (ii) Permitted Refinancing Indebtedness with
respect thereto.
          (j) Indebtedness created under Hedging Agreements that are entered
into in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities and not for speculative purposes;
          (k) Permitted ARS Indebtedness;
          (l) Permitted Subordinated Indebtedness;
          (m) Indebtedness of the Borrower or any Subsidiary to the seller
representing all or part of the purchase price of an investment or acquisition
permitted hereunder and Permitted Refinancing Indebtedness with respect thereto;
provided that the aggregate principal amount of all such Indebtedness shall not
exceed $35,000,000, at any one time outstanding for all Indebtedness incurred
pursuant to this clause (m);
          (n) Indebtedness arising from the honoring of a check, draft or
similar instrument presented by the Borrower or any Subsidiary in the ordinary
course of business against insufficient funds; provided that such Indebtedness
is extinguished within three Business Days of its incurrence;
          (o) Indebtedness arising from or representing deferred compensation to
employees of the Borrower or its Subsidiaries that constitute or are deemed to
be Indebtedness under GAAP and that are incurred in the ordinary course of
business; and
          (p) other Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $75,000,000 at any time outstanding.
          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it, except:
          (a) Liens on property or assets of the Borrower and the Subsidiaries
existing on the Effective Date and set forth in Schedule 6.02; provided that
such Liens shall extend only to those assets to which they extend on the
Effective Date (other than after acquired title in or on such property and
proceeds of the existing collateral in accordance with the instrument creating
such Lien (without any modification thereof after the Effective Date)) and shall
secure only those obligations which they secure on

80



--------------------------------------------------------------------------------



 



the Effective Date (and any Permitted Refinancing Indebtedness referred to in
Section 6.01(a));
          (b) any Lien (i) created under the Loan Documents or (ii) granted in
favor of the Swingline Lender or Issuing Bank pursuant to arrangements designed
to eliminate such Swingline Lender’s or Issuing Bank’s risk with respect to any
Defaulting Lender’s or Defaulting Lenders’ participation in Swingline Loans or
Letters of Credit, respectively, as contemplated by Section 2.03(a) or
Section 2.04(a), respectively;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or assets of any person that becomes a Subsidiary or is merged or
consolidated with or into the Borrower or any Subsidiary after the Effective
Date prior to the time such person becomes a Subsidiary or is merged or
consolidated with or into the Borrower or any Subsidiary, as the case may be,
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(i); provided that (i) such Lien is not created in contemplation of
or in connection with such event, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien secures
only those obligations which it secures on the date of such event and any
Permitted Refinancing Indebtedness with respect thereto;
          (d) Liens for taxes, assessments, charges or levies not yet due or
which are being contested in compliance with Section 5.03;
          (e) carriers’, warehousemen’s, mechanics’, construction, suppliers’,
landlord’s (or lessor’s under operating leases), materialmen’s, repairmen’s,
custom and revenue authorities’, or other like Liens arising in the ordinary
course of business and securing obligations that are not due and payable beyond
the applicable grace period therefor or that are being contested in compliance
with Section 5.03;
          (f) pledges and deposits made in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance and other social
security, old age pension or public liability obligations or any other
liabilities of like nature;
          (g) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, liability to insurance carriers under insurance or self-insurance
arrangements, surety and appeal bonds, performance bonds, statutory bankers’
liens on moneys held in bank accounts and other obligations of a like nature, in
each case incurred in the ordinary course of business;

81



--------------------------------------------------------------------------------



 



          (h) zoning restrictions, easements, covenants, rights-of-way, minor
exceptions to title, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower and the Subsidiaries, taken as a whole;
          (i) Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 6.01(e); provided that (1) such security interests
are incurred, and the Indebtedness secured thereby is created, within 180 days
after the acquisition or completion of such construction or improvement of fixed
or capital assets referred to in Section 6.01(e), (2) the amount of Indebtedness
secured thereby does not exceed the lesser of the cost or the fair market value
of such fixed or capital assets, improvements or equipment at the time of such
acquisition, construction or improvement and (3) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary;
          (j) Liens deemed to exist in connection with Capital Lease Obligations
permitted under Section 6.01;
          (k) attachment or judgment Liens not constituting an Event of Default
under Article VII;
          (l) Liens on assets of Foreign Subsidiaries; provided that such Liens
extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(h);
          (m) Liens in favor of any Governmental Authority with respect to
progress payments under any governmental contract entered into in the ordinary
course of business;
          (n) Liens on Margin Stock if and to the extent that the value of all
such Margin Stock exceeds 25% of the value of the total assets subject to the
restrictions on Liens set forth in this Section 6.02;
          (o) Liens on auction rate securities of the Borrower or any other Loan
Party (or on the securities account to which such auction rate securities are
credited (so long as no other securities are credited thereto) and proceeds
thereof); provided that (i) such Liens secure Permitted ARS Indebtedness and
(ii) such Liens do not apply to any other property or assets of the Borrower or
any Subsidiary;

82



--------------------------------------------------------------------------------



 



          (p) licenses, sublicenses, leases and subleases not relating to any
financing, granted to third persons in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and the
Subsidiaries;
          (q) any obligations or duties affecting any of the property of the
Borrower or its Subsidiaries to any municipality or public authority with
respect to any franchise, grant, license or permit;
          (r) rights of set-off or bankers’ Liens on deposits of cash in favor
of banks or another depository institution created in the ordinary course of
business in connection with establishment of depository relations with such bank
or depository institution and not in connection with the issuance of
Indebtedness; and
          (s) Liens attaching to assets (other than Collateral) with an
aggregate fair market value at the time of attachment not in excess of, and
securing liabilities with a principal amount not in excess of, $20,000,000 in
the aggregate at any time outstanding.
          SECTION 6.03. Sale and Leaseback Transactions. Enter into any
arrangement with any person providing for the leasing by the Borrower or any
Subsidiary of real or personal property which has been or is to be sold or
transferred by the Borrower or such Subsidiary to such person or to any other
person to whom funds have been or are to be advanced by such person on the
security of such property or rental obligations of the Borrower or such
Subsidiary unless (a) the sale or transfer of such property is permitted by
Section 6.05(b) and (b) any Capital Lease Obligations or Liens arising in
connection therewith are permitted by Section 6.01 and Section 6.02, as the case
may be.
          SECTION 6.04. Investments, Loans and Advances. Purchase, hold or
acquire any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
similar investment in, any other person (each, an “Investment”), except:
          (a) (i) Investments by the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Subsidiaries and other
Investments existing on the date hereof and set forth on Schedule 6.04 and
extensions, renewals, modifications or restatements or replacements thereof,
provided that no such extension, renewal, modification or restatement or
replacement shall (x) increase the amount of the original Investment or (y)
adversely affect the interests of the Lenders with respect to such original
Investment or the interests of the Lenders under this Agreement or any other
Loan Document in any material respect, (ii) Investments by the Borrower and the
Subsidiaries existing on the date hereof in auction rate securities and
(iii) additional Investments by the Borrower and the

83



--------------------------------------------------------------------------------



 



Subsidiaries in the Equity Interests of the Subsidiaries; provided that (A) any
such Equity Interests held by a Loan Party shall be pledged pursuant to the
Guarantee and Collateral Agreement (subject to the limitations referred to
herein and therein) and (B) the aggregate amount of Investments made after the
Effective Date by Loan Parties in, and loans and advances made after the
Effective Date by Loan Parties to, Subsidiaries that are not Loan Parties
(determined without regard to any write-downs or write-offs of such Investments,
loans and advances) shall not exceed $35,000,000 at any time outstanding;
          (b) Permitted Investments;
          (c) loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged to the Collateral Agent for the ratable benefit of the Secured
Parties pursuant to the Guarantee and Collateral Agreement, (ii) such loans and
advances made to any Loan Party by any Subsidiary that is not a Loan Party shall
be unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement and (iii) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (a) above;
          (d) repurchases by the Borrower of its capital stock to the extent
permitted under Section 6.06;
          (e) (i) Guarantees by any Loan Party of the Convertible Notes and
(ii) other Guarantees permitted under Section 6.01; provided that any Guaranty
by a Loan Party of an obligation of any Subsidiary that is not a Loan Party
shall comply with clause (B) of the proviso to Section 6.04(a).
          (f) extensions of trade credit in the ordinary course of business;
          (g) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (h) loans and advances to officers and employees of the Borrower or
any Subsidiary in the ordinary course of business (including for travel,
entertainment, payroll advances and relocation expenses) in an aggregate
principal amount outstanding at any time when taken together with the aggregate
principal amount outstanding of Investments made under clause (i) below (in each
case determined without regard to any write-downs

84



--------------------------------------------------------------------------------



 



or write-offs of such loans and advances) not to exceed $20,000,000 at such
time;
          (i) promissory notes or other evidences of Indebtedness received by
the Borrower from officers or employees of the Borrower or any Subsidiary (or
any loan or advance made to any Plan) in connection with the purchase of Equity
Interests in the Borrower in an aggregate principal amount outstanding at any
time when taken together with the aggregate principal amount outstanding of
Investments made under clause (h) above (in each case determined without regard
to any write-downs or write-offs of such loans and advances) not to exceed
$20,000,000 at such time;
          (j) the Borrower and the Subsidiaries may enter into Hedging
Agreements permitted under Section 6.01(j);
          (k) the Borrower or any Subsidiary may acquire all or substantially
all the assets of a person or line of business of such person, or not less than
100% of the Equity Interests (other than directors’ qualifying shares) of a
person (referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary;
(ii) the Acquired Entity shall be in a similar line of business as that of the
Borrower or any of its Subsidiaries as conducted during the current and most
recent calendar year (or business activities reasonably related or incidental
thereto); and (iii) at the time of such transaction (A) both before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; (B) the Borrower would be in compliance with the covenants set forth
in Sections 6.11 and 6.12 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and 5.04(c) have been delivered or for which comparable
financial statements have been filed with the SEC, after giving pro forma effect
to such transaction and to any other event occurring after such period as to
which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.04(k) occurring after such period) as if such
transaction had occurred as of the first day of such period; (C) after giving
effect to such acquisition, the aggregate amount of unused and available
Revolving Credit Commitments, cash and Permitted Investments of the Borrower and
the Subsidiaries must be at least $50,000,000; (D) the Borrower shall have
delivered a certificate of a Financial Officer, certifying as to the foregoing
and containing reasonably detailed calculations in support thereof, in form and
substance reasonably satisfactory to the Administrative Agent and (E) the
Borrower shall comply, and shall cause the Acquired Entity to comply, with the
applicable provisions of Section 5.12 and the Security Documents (any
acquisition of an Acquired

85



--------------------------------------------------------------------------------



 



Entity meeting all the criteria of this Section 6.04(k) being referred to herein
as a “Permitted Acquisition”);
          (l) Investments, loans or advances made in connection with the
license, sublicense, development, manufacture or distribution of pharmaceutical
or animal health compounds or products or medical devices, in each case from, to
or through third parties (including other pharmaceutical companies) by
collaborative efforts or otherwise and in the ordinary course of business (as
reasonably determined by the Borrower);
          (m) Investments received as consideration for Asset Sales permitted by
Section 6.05(b);
          (n) Investments by the Borrower or any Subsidiary in Joint Ventures in
an aggregate amount (valued at cost, without regard to any write-ups or
write-downs thereof) not to exceed $35,000,000 in the aggregate;
          (o) Investments permitted by Section 6.05(a) and Section 6.06(a) and
Investments constituting Capital Expenditures permitted by Section 6.10;
          (p) Investments acquired in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower, to the extent the
Equity Interests so issued in the aggregate do not exceed five percent of the
Borrower’s fully diluted issued and outstanding capital stock as of the date
hereof; and
          (q) additional Investments, loans and advances by the Borrower and the
Subsidiaries (other than an investment of the type described in clause (h) or
(i) above) so long as the aggregate amount invested, loaned or advanced pursuant
to this paragraph (q) (determined without regard to any write-downs or
write-offs of such Investments, loans and advances) does not exceed $50,000,000
in the aggregate;
provided that the Borrower and its Subsidiaries shall not make any Investment in
any Joint Venture except pursuant to clause (n) above.
          SECTION 6.05. Mergers, Consolidations and Sales of Assets.
          (a) Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or of any Subsidiary, except that:

86



--------------------------------------------------------------------------------



 



     (i) the Borrower may sell or cause any Subsidiary to sell all or any part
of its Animal Health Business, including any sale of any Subsidiary engaged
principally in the Animal Health Business;
     (ii) (A) any Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, and (B) any Subsidiary may
merge into or consolidate with any other Subsidiary in a transaction in which
the surviving entity is a Subsidiary (provided that (x) if any party to any such
transaction is a Subsidiary Guarantor, the surviving entity of such transaction
shall be a Subsidiary Guarantor or shall become a Subsidiary Guarantor; and (y)
if any party to any such transaction is a Wholly Owned Subsidiary, the surviving
entity of such transaction shall be a Wholly Owned Subsidiary);
     (iii) any Subsidiary may dispose of any or all of its assets (A) to the
Borrower or any Subsidiary Guarantor (upon voluntary liquidation or otherwise),
(B) to any other Subsidiary (provided that neither Subsidiary is a Subsidiary
Guarantor) (upon voluntary liquidation or otherwise) or (C) pursuant to an Asset
Sale permitted by Section 6.05(b); and
     (iv) any investment expressly permitted by Section 6.04 (other than
6.04(o)), or Asset Sale expressly permitted by Section 6.05(b), may be
structured as a merger, consolidation or amalgamation.
          (b) Sell, transfer, lease, license, assign or otherwise dispose of any
of its assets or property (including Equity Interests of any of the Subsidiaries
(other than directors’ qualifying shares)), whether now owned or hereafter
acquired (any such disposition, an “Asset Sale”), except:
     (i) dispositions of inventory (including raw material), damaged, obsolete,
surplus or worn out assets, scrap, assets or property no longer useful in the
conduct of the Borrower’s or such Subsidiary’s business, and Permitted
Investments, in each case disposed of in the ordinary course of business,
including (A) the sale of the manufacturing facility and associated warehouses
and parking lots located in St. Petersburg, Florida and owned as of the
Effective Date by JMI-Daniels Pharmaceuticals, Inc. and (B) the sale of the
facility located at One New England Avenue, Piscataway, New Jersey;
     (ii) Asset Sales between or among Foreign Subsidiaries;

87



--------------------------------------------------------------------------------



 



     (iii) Asset Sales resulting from a settlement of or payment in respect of
any property or casualty insurance claim or any condemnation proceeding relating
to any asset of the Borrower or any Subsidiary;
     (iv) licenses or sublicenses of intellectual property and general
intangibles and licenses, leases or subleases of other real or personal
property, in each case which do not materially interfere with the business of
the Borrower and its Subsidiaries;
     (v) dispositions of Margin Stock for cash and for fair market value as
determined in good faith by the board of directors of the Borrower;
     (vi) the discount, write-off or sale of overdue accounts receivable or the
factoring at maturity or collection of any accounts receivable, in each case, in
the ordinary course of business;
     (vii) any Asset Sale or series of related Asset Sales having a value not in
excess of $1,500,000;
     (viii) Asset Sales permitted under Section 6.05(a);
     (ix) Asset Sales not otherwise permitted under this Section 6.05; provided,
the aggregate fair market value of all assets sold, transferred, leased or
disposed of pursuant to this clause (ix) shall not exceed $200,000,000 in the
aggregate during the term of this Agreement;
     (x) any sale or disposition of any investment made pursuant to Section
6.04(a)(ii), (g), (j) or (m); and
     (xi) any Asset Sale to the Borrower or any other Subsidiary without
complying with the foregoing requirements of this paragraph (b) so long as the
fair market value of the assets sold by any Loan Party to any person that is not
a Loan Party does not exceed $35,000,000 in the aggregate during the term of
this Agreement.
          SECTION 6.06. Restricted Payments; Restrictive Agreements.
          (a) Declare or make, directly or indirectly, any Restricted Payment;
provided, however, that (i) the Borrower may declare and pay dividends or make
other distributions on its capital stock to the extent made solely with capital
stock of the Borrower, (ii) any Subsidiary may declare and pay dividends or make
other distributions ratably to its equity holders,

88



--------------------------------------------------------------------------------



 



(iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may repurchase its Equity
Interests owned by employees of the Borrower or the Subsidiaries or make
payments to employees of the Borrower or the Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity based incentives pursuant to
management incentive plans or in connection with the death or disability of such
employees in an aggregate amount not to exceed $5,000,000 in any fiscal year,
(iv) in the ordinary course of business, the Borrower may make other Restricted
Payments pursuant to and in connection with equity incentive plans or other
benefit plans or arrangements for directors, management, employees or
consultants of the Borrower and its Subsidiaries, (v) the Borrower or any
Subsidiary may make Restricted Payments constituting purchases by the Borrower
or any of its Subsidiaries of any other Subsidiary’s capital stock in a
transaction permitted by Section 6.04, (vi) the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it applying the
proceeds received from a concurrent issue of new shares of its capital stock and
(vii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make additional
Restricted Payments in an aggregate amount not to exceed $5,000,000 in any
fiscal year.
          (b) Enter into or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (i) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets securing the obligations hereunder, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests to the Borrower or a Subsidiary or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that the foregoing shall not
apply to (A) restrictions and conditions imposed by law, any agreement in effect
or entered into as of the Effective Date and listed on Schedule 6.06 or any Loan
Document, (B) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (C) restrictions and conditions imposed on any
Foreign Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary
permitted to be incurred hereunder, (D) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (E) any encumbrances or restrictions imposed by reason of
customary provisions contained in leases, licenses, joint ventures agreements
and similar agreements entered into in the ordinary course of business, (F) any
encumbrances or restrictions that are or were created by virtue of any transfer
of, agreement to

89



--------------------------------------------------------------------------------



 



transfer or option or right with respect to any property, assets or capital
stock not otherwise prohibited by this Agreement, (G) customary restrictions
contained in licenses or sublicenses by the Borrower and its Subsidiaries of
intellectual property entered into in the ordinary course of business,
(H) customary restrictions under any contract incurred on customary terms which
prohibit transfer of such contract, (I) restrictions on cash or other deposits
or net worth imposed by customers, suppliers or other third parties, in the
ordinary course of business, and (J) any restrictions contained in agreements
related to Indebtedness permitted by Section 6.01(h) or (i).
          SECTION 6.07. Transactions with Affiliates. Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
that (a) this Section shall not apply to (i) transactions solely between or
among Loan Parties, (ii) transactions between or among the Borrower or its
Subsidiaries that are permitted under Section 6.01(c) or (d), 6.04(a) or (c),
6.05(a)(ii) or (iii)(A) or (B) or 6.05(b)(ii) or (iii) the making of any
Restricted Payment permitted under Section 6.06; (b) the Borrower or any
Subsidiary may engage in any of the foregoing transactions on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; (c) the Borrower
or any Subsidiary may pay reasonable and customary fees and reimbursement of
expenses payable to directors; (d) Borrower or any Subsidiary may enter into
employment arrangements with respect to the procurement of services of
directors, officers and employees in the ordinary course of business and the
payment of reasonable fees in connection therewith; and (e) the Borrower or any
Subsidiary may enter into any transaction or series of related transactions with
a Joint Venture involving an aggregate amount (or, in the case of any loan, an
aggregate principal amount) of less than $5,000,000.
          SECTION 6.08. Business of Borrower and Subsidiaries. Engage to any
material extent at any time in any business or business activity other than the
business currently conducted by it and business activities reasonably related or
incidental thereto.
          SECTION 6.09. Other Indebtedness.
          (a) Permit (i) any waiver, supplement, modification or amendment of
the Convertible Notes, the Convertible Note Indenture or any other document
relating to the Convertible Notes or any document relating to any Permitted
Subordinated Indebtedness if such waiver, supplement, modification or amendment
is adverse to the Lenders in any material respect, (ii) any waiver, supplement,
modification or amendment of any other indenture, instrument or agreement
pursuant to which any other Material Indebtedness of the Borrower or any of the
Subsidiaries is outstanding if the effect of such waiver, supplement,
modification or amendment would materially increase the obligations of the
obligor or confer additional material rights on the holder of such Indebtedness
in a

90



--------------------------------------------------------------------------------



 



manner adverse in any material respect to the Borrower, any of the Subsidiaries
or the Lenders (iii) any waiver, supplement, modification or amendment of its
certificate of incorporation, bylaws, operating, management or partnership
agreement or other organizational documents, to the extent any such waiver,
supplement, modification or amendment would be adverse to the Lenders in any
material respect or (iv) any waiver, supplement, modification or amendment to
the subordination provisions of any Permitted Subordinated Indebtedness;
provided, however, that clauses (i) and (ii) above shall in no event prevent any
Permitted Refinancing Indebtedness permitted under Section 6.01.
          (b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest (or payments of fees, expenses, indemnities and similar amounts) as and
when due (to the extent not prohibited by applicable subordination provisions),
in respect of, or optionally pay, redeem, repurchase, retire or otherwise
acquire for consideration, or set apart any sum for the aforesaid purposes, any
subordinated Indebtedness (including any Permitted Subordinated Indebtedness) or
any Material Indebtedness except (i) the payment of the Indebtedness created
hereunder, (ii) from the proceeds of any Permitted Refinancing Indebtedness with
respect thereto permitted under Section 6.01, (iii) the payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (iv) any payment of
Indebtedness owed by Foreign Subsidiaries, and (v) the payment of the
Indebtedness under the Convertible Notes, including through the refinancing
thereof by means of an exchange offer permitted under Section 6.01.
          SECTION 6.10. Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made by the Borrower and the Subsidiaries in any fiscal
year to exceed $70,000,000 for such fiscal year. The amount of permitted Capital
Expenditures in respect of any fiscal year commencing with the fiscal year
ending on December 31, 2011, shall be increased (but not decreased) by (a) an
amount equal to 50% of the amount of unused permitted Capital Expenditures for
the immediately preceding fiscal year less (b) an amount equal to unused Capital
Expenditures carried forward to such preceding fiscal year.
          SECTION 6.11. Consolidated Interest Expense Coverage Ratio. Permit the
Consolidated Interest Expense Coverage Ratio for any period of four consecutive
fiscal quarters to be less than 3.5:1.
          SECTION 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to be greater than 3.0:1.
          SECTION 6.13. Fiscal Year. Change the end of its fiscal year from
December 31 to any other date.

91



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
          In case of the happening of any of the following events (“Events of
Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the Borrowings or issuances of Letters of
Credit hereunder, or any representation or warranty contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
          (b) default shall be made in the payment of any principal of any Loan
or any reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or any Fee or L/C Disbursement or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of three Business Days (in the case of interest or Fees) or five Business
Days following the delivery of written notice by the Administrative Agent to the
Borrower (in the case of all other amounts);
          (d) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) (in the case of the Borrower and any Material Subsidiary only),
5.05(a) or 5.08 or in Article VI;
          (e) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;
          (f) (i) the Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness

92



--------------------------------------------------------------------------------



 



becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Material Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Material Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
          (h) the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any corporate action for the purpose of effecting any of the
foregoing;
          (i) one or more judgments shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any Subsidiary to enforce any such
judgment, and, in any case, such judgment either (i) is for the payment of money
in an aggregate amount in

93



--------------------------------------------------------------------------------



 



excess of $40,000,000 or (ii) is for injunctive relief and could reasonably be
expected to result in a Material Adverse Effect;
          (j) an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, could reasonably be expected to result in liability
of the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$40,000,000;
          (k) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
          (l) the security interests purported to be created by the Security
Documents shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or the Security Documents) security
interests in a material portion of the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the failure of the Collateral Agent to (i) maintain possession of
certificates representing securities pledged under the Guarantee and Collateral
Agreement or (ii) file or record any financing statement delivered to the
Collateral Agent by the Borrower; or
          (m) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,

94



--------------------------------------------------------------------------------



 



demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          Each Lender and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender. The institution
serving as the Administrative Agent and/or the Collateral Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.
          Neither Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (c) except as expressly set forth in the Loan Documents,
neither Agent shall have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross

95



--------------------------------------------------------------------------------



 



negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facilities as well as activities as Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided below, either Agent may resign at any time by notifying the Lenders,
the Issuing Banks and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor (subject to any restriction on appointing a successor Collateral Agent
set forth in the Security Documents). If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks (and in
consultation with the Borrower), appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by

96



--------------------------------------------------------------------------------



 



such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint (in consultation with the Borrower) a successor Administrative Agent
and/or Collateral Agent, as the case may be (subject to any restriction on
appointing a successor Collateral Agent set forth in the Security Documents).
Any such resignation by such Agent hereunder shall also constitute, to the
extent applicable, its resignation as an Issuing Bank and the Swingline Lender,
in which case such resigning Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
          Notwithstanding any other provision of this Agreement or any provision
of any other Loan Document, each of the Arranger and the Co-Syndication Agents
are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Arranger and the Co-Syndication Agents shall be entitled
to all indemnification and reimbursement rights in favor of the Agents provided
herein and in the other Loan Documents. Without limitation of the foregoing,
neither the Arranger, nor the Co-Syndication Agents in their respective
capacities as such shall, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Lender, Loan Party
or any other person.

97



--------------------------------------------------------------------------------



 



          In furtherance of the foregoing, each Lender and each Issuing Bank
hereby irrevocably authorize the Agents, at their option and in their
discretion, to:
          (a) release any Lien on any property granted or held by the Agents
under the Loan Documents (i) upon termination or expiration of the Total
Revolving Credit Commitments and payment in full of all Obligations (other than
contingent indemnification and expense reimbursement obligations as to which no
claim shall have been asserted) and the expiration or termination of Letters of
Credit (or providing cash collateral equal to 102% of the face value of issued
Letters of Credit pursuant to arrangements satisfactory to the Issuing Bank or
entry into other arrangements satisfactory to the Issuing Banks with respect
thereto), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document or (iii) if approved,
authorized or ratified in writing in accordance with Section 9.08; and
          (b) release any Guarantor from its obligations under its guaranty if
such person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
          Upon request by either Agent, the Required Lenders will confirm in
writing such Agent’s authority to release its interests in particular types of
collateral or to release any Guarantor from its obligations to guarantee
pursuant to this Article VIII (it being understood that any Agent’s failure to
make such a request shall not affect the authority expressly granted to the
Agent by the terms hereof or any other Loan Document).
          Each Lender (and each person that becomes a Lender hereunder pursuant
to Section 9.04) and each Issuing Bank hereby (i) acknowledges that Credit
Suisse AG (and any successor to Credit Suisse AG in such capacities) is acting
under the Security Documents in multiple capacities as the Administrative Agent,
the Collateral Agent and (ii) waives any conflict of interest, now contemplated
or arising hereafter, in connection therewith and agrees not to assert against
Credit Suisse AG (and such successor) any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto. Each Lender (and each
person that becomes a Lender hereunder pursuant to Section 9.04) and each
Issuing Bank hereby authorizes and directs Credit Suisse AG (and such successor)
to enter into the Security Documents on behalf of such Lender and such Issuing
Bank and agrees that Credit Suisse AG (and such successor), in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Security Documents.
ARTICLE IX
Miscellaneous

98



--------------------------------------------------------------------------------



 



          SECTION 9.01. Notices. Notices and other communications provided for
herein and in the other Loan Documents shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
          (a) if to the Borrower, to it at 501 Fifth Street, Bristol, TN 37620,
Attention of Randy Sharrow (Facsimile No. (423) 990-0951), with a copy to James
Elrod at the above address (Facsimile No. (423) 990-2566);
          (b) if to the Administrative Agent, to Credit Suisse AG, Agency
Manager, One Madison Avenue, New York, NY 10010, Facsimile No. 212-322-2291,
Email: agency.loanops@credit-suisse.com);
          (c) if to a Revolving Lender, to it at its address (or facsimile
number) set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant
to which such Revolving Lender shall have become a party hereto;
          (d) if to a Term Lender, to it at its address (or facsimile number)
set forth in the Term Loan Addendum or in the Assignment and Acceptance pursuant
to which such Term lender shall have become a party hereto; and
          (e) if to an Issuing Bank, to it at its address (or facsimile number)
set forth on Schedule 2.04 or in the Issuing Bank Agreement pursuant to which
such person became an Issuing Bank.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, or sent by
facsimile, or on the date that is five (5) Business Days after dispatch by
certified or registered mail, if mailed, in each case delivered, sent or mailed
(properly addressed) to such party, as provided in this Section or in accordance
with the latest unrevoked direction from such party in accordance with this
Section.
          As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.
          The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower and except as
otherwise provided in Article V hereof, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the

99



--------------------------------------------------------------------------------



 



Loan Documents or to the Lenders under Article V, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, a notice pursuant to Section 2.12 or a notice
requesting the issuance, amendment, extension or renewal of a Letter of Credit
pursuant to Section 2.04, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
          The Borrower hereby acknowledges that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 9.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Loan Documents.

100



--------------------------------------------------------------------------------



 



          Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to

101



--------------------------------------------------------------------------------



 



which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.
          Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Banks, regardless of any investigation made by the Lenders or the
Issuing Banks or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments or the L/C Commitments have not been terminated. The provisions of
Sections 2.15, 2.17, 2.21 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or Issuing Bank.
          SECTION 9.03. Binding Effect. This Agreement shall become effective
and legally binding on the parties hereto when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, the Administrative
Agent, the Collateral Agent, the Issuing Banks or the Lenders that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
          (b) Each Lender may assign to one or more assignees (other than the
Borrower or an Affiliate of the Borrower) all or a portion of its interests,
rights and obligations under this Agreement (including all or a

102



--------------------------------------------------------------------------------



 



portion of its Commitments and the Loans at the time owing to it); provided,
however, that (i) (x) each of the Borrower, the Administrative Agent, each
Issuing Bank and the Swingline Lender must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed
and, in the case of the Borrower, shall be deemed to have been given if the
Borrower has not responded within five Business Days of a request for such
consent); provided, that the consent of the Borrower shall not be required to
any such assignment made (A) to another Lender or an Affiliate or Related Fund
of the assigning Lender or another Lender or (B) after the occurrence and during
the continuance of any Event of Default and (y) the amount subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 (for Revolving Credit Commitments or Revolving Loans) or $1,000,000
(for Term Loans) (or, if less, the entire remaining amount of the Lender’s
Commitments or Term Loans); provided that simultaneous assignments by or to two
or more Related Funds shall be combined for the purpose of determining whether
the minimum assignment requirement is met, (ii) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax form as required by the Internal Revenue Service and
(iii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance. Upon acceptance and recording pursuant to
paragraph (e) of this Section and payment of the processing and recording fee
referred to therein, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least five Business
Days after the execution thereof (or such shorter period as determined by the
Administrative Agent in its sole discretion), (x) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (y) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement, other than any claims by the Borrower for violations by
such Lender of the provisions of this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.17, 2.21 and 9.05 (as to matters existing prior to such
assignment), as well as to any Fees accrued for its account and not yet paid).

103



--------------------------------------------------------------------------------



 



          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitments, and the outstanding balances of its Loans, without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any of the Subsidiaries or
the performance or observance by the Borrower or any of the Subsidiaries of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, all L/C Disbursements,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register, absent manifest error, shall be prima facie evidence of the
matters recorded therein and the Borrower, the

104



--------------------------------------------------------------------------------



 



Administrative Agent, the Issuing Banks, the Collateral Agent and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register and any Assignments and
Acceptances delivered to the Administrative Agent pursuant to this
Section 9.04(d) shall be available for inspection by the Borrower, the Issuing
Banks, the Collateral Agent and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and any tax form required by the Internal Revenue Service, a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent) and, if required, the written
consent of the Borrower, the Swingline Lender, each Issuing Bank and the
Administrative Agent to such assignment, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).
          (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, any Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the provisions contained in Sections 2.15, 2.17 and
2.21 to the same extent as if they were Lenders; provided that no participant
shall be entitled to receive any greater amount pursuant to Section 2.15 or 2.21
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
participant had no such transfer occurred and (iv) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or

105



--------------------------------------------------------------------------------



 



date fixed for the payment of interest on the Loans, increasing or extending the
Commitments or releasing all or substantially all the Guarantors or the
Collateral).
          (g) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.04, disclose
to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure of information, each
such assignee or participant or proposed assignee or participant shall execute
an agreement whereby such assignee or participant shall agree to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 9.16 and, in the case
of any assignee, the Administrative Agent shall provide the Borrower with an
execution copy of such agreement.
          (h) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such an assignment to a Federal Reserve Bank, the Borrower
shall, at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a promissory note or notes evidencing the Loans made to the
Borrower by the assigning Lender hereunder.
          (i) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior

106



--------------------------------------------------------------------------------



 



to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section, any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the written consent of the SPC.
          (j) The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent,
each Issuing Bank and each Lender, and any attempted assignment without such
consent shall be null and void.
          (k) In the event that any Lender shall become a Defaulting Lender or
S&P, Moody’s or Thompson’s Bank Watch (or Insurance Watch Ratings Service, in
the case of Lenders that are insurance companies (or Best’s Insurance Reports,
if such insurance company is not rated by Insurance Watch Ratings Service))
shall, after the date that any Lender becomes a Lender, downgrade the long-term
certificate deposit ratings of such Lender, and the resulting ratings shall be
below BBB-, Baa3 and C (or BB, in the case of a Lender that is an insurance
company (or B, in the case of an insurance company not rated by Insurance Watch
Ratings Service)) (or, with respect to any Lender that is not rated by any such
ratings service or provider, any Issuing Bank or the Swingline Lender shall have
reasonably determined that there has occurred a material adverse change in the
financial condition of any such Lender, or a material impairment of the ability
of any such Lender to perform its obligations hereunder, as compared to such
condition or ability as of the date that any such Lender became a Lender) then
such Issuing Bank or the Swingline Lender shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its

107



--------------------------------------------------------------------------------



 



Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) such Issuing Bank, the Swingline Lender or such
assignee, as the case may be, shall pay to such Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by such Lender hereunder and all other
amounts accrued for such Lender’s account or owed to it hereunder.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Arranger, the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Swingline Lender in
connection with the preparation and administration of this Agreement and the
other Loan Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the
Arranger, the Administrative Agent, the Collateral Agent or any Issuing Bank or
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Davis Polk & Wardwell LLP, counsel
for the Arranger, the Administrative Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of any counsel for the Arranger, the Administrative Agent, the
Collateral Agent or any Lender.
          (b) The Borrower agrees to indemnify the Arranger, the Administrative
Agent, the Collateral Agent, each Lender and Issuing Bank, the Swingline Lender
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, penalties, liabilities and related expenses,
including reasonable outside counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective shareholders or
Affiliates) or (iv) any actual or alleged presence, Release or threatened
Release of Hazardous Materials on any property or facility presently or formerly
owned, leased or operated

108



--------------------------------------------------------------------------------



 



by the Borrower or any of the Subsidiaries, or any Environmental Claim related
in any way to the Borrower or the Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, such Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time (in each case, determined as if no Lender were a Defaulting Lender).
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender or Issuing Bank.
All amounts due under this Section shall be payable on written demand therefor.
          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but

109



--------------------------------------------------------------------------------



 



excluding payroll and related trust fund accounts) at any time held and other
indebtedness at any time owing by such Lender (or its Affiliates) to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.07. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN THE OTHER
LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendments. (a) No failure or delay of the
Borrower, the Administrative Agent, the Collateral Agent or any Issuing Bank or
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Borrower, the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

110



--------------------------------------------------------------------------------



 



          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified other than
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or, in the case of any other Loan Document, by the Loan
Parties party thereto and the Administrative Agent or the Collateral Agent, as
the case may be, with the consent of the Required Lenders. No agreement referred
to in the preceding sentence shall (i) decrease the principal amount of, or
extend the maturity of, extend any scheduled date of payment (excluding, for the
avoidance of doubt, mandatory prepayments) or extend the date for reimbursement
of or extend any date for the payment of any interest on, any Loan or L/C
Disbursement, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan or L/C Disbursement or decrease the
amount, or extend any scheduled date of payment, of any Fees, without the prior
written consent of each Lender adversely affected thereby, (ii) increase or
extend any Revolving Credit Commitment or Term Loan Commitment or decrease or
extend the date for payment of the Commitment Fees of any Lender without the
prior written consent of such Lender, (iii) increase the Revolving Credit
Exposure or amend or modify the provisions of Section 2.18 or 9.04(j), the
provisions of this Section (other than to impose additional restrictions on
amendments) or the definition of the terms “Required Lenders,” “Required
Revolving Lenders,” or “Required Term Lenders”, in either case, without the
prior written consent of each Lender adversely affected thereby (it being
understood that with the consent of the Required Revolving Lenders or Required
Term Lenders, as applicable, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Revolving Lenders
or Required Term Lenders, as applicable, on substantially the same basis as the
Loans and the Commitments on the date hereof), (iv) release all or substantially
all the Collateral or all or substantially all of the value of the Guarantees
without the prior written consent of each Lender; (v) amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
any Issuing Bank or the Swingline Lender hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, the
Collateral Agent, such Issuing Bank or the Swingline Lender or (vi) amend or
waive any condition precedent to any Revolving Borrowing or Term Loan Borrowing
without the prior written consent of the Required Revolving Lenders or Required
Term Lenders, respectively. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except with respect to (x) any increase or
extension of such Defaulting Lender’s Commitment and (y) any waiver, amendment
or modification requiring the consent of all Lenders or, to the extent the
Defaulting Lender’s consent would otherwise be required, each affected Lender.

111



--------------------------------------------------------------------------------



 



For avoidance of doubt, the addition of Term Loans may be effected by an
amendment hereto as contemplated by Section 2.14.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
          SECTION 9.10. Entire Agreement. This Agreement, the Engagement Letter
and the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents, except as expressly agreed therein.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE

112



--------------------------------------------------------------------------------



 



OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a)Each
party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.

113



--------------------------------------------------------------------------------



 



          (b) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in any manner provided for notices in Section 9.01 other than by
facsimile or other electronic communication. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
          SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to (a) not use any
Confidential Information (as defined below) for any purpose other than in the
performance of its obligations and evaluation or enforcement of its rights under
this Agreement and the other Loan Documents and transactions contemplated hereby
or thereby and (b) maintain the confidentiality of the Confidential Information,
except that Confidential Information may be disclosed (i) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors who have a need to know such Confidential
Information in connection with any uses thereof permitted under clause (a) above
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (ii) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions no less restrictive than this Section 9.16, to (x) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (y) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (vi) with the consent of the Borrower or (vii) to the
extent such Confidential Information becomes publicly available other than as a
result of a breach of this Section 9.16; provided, however, that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender, as
the case may be, shall, to the extent practicable and permitted by law, provide
the Borrower with reasonable prior notice of any disclosure of information
referred to in clause (iii) above to allow the Borrower to

114



--------------------------------------------------------------------------------



 



seek a protective order preventing such disclosure. For the purposes of this
Section, “Confidential Information” shall mean all information received from the
Borrower and related to the Borrower and its Subsidiaries or their respective
businesses, other than any such information that was available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower; provided that, in
the case of Confidential Information received from the Borrower after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any person required to maintain the confidentiality of
Confidential Information as provided in this Section 9.16 shall be considered to
have complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such person would accord its own confidential information. The parties agree
that money damages may not be a sufficient remedy for breach of this Section,
and that in addition to all other remedies available at law or in equity, the
Borrower shall be entitled to seek equitable relief, including injunction and
specific performance, without proof of actual damages. The provisions of this
Section shall remain operative and in full force for two years following the
expiration and termination of this Agreement.
          SECTION 9.17. Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.
          SECTION 9.18. Patriot Act. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower, for
itself and the Subsidiaries, that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower and the Subsidiaries, which information includes
the name and address of the Borrower and the Subsidiaries and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower and the Subsidiaries in accordance with the Patriot Act.
          SECTION 9.19. No Fiduciary Duty. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby or by any other Loan Document and any communications in
connection therewith, the Borrower, the Subsidiaries and their

115



--------------------------------------------------------------------------------



 



Affiliates, on the one hand, and the Administrative Agent, the Issuing Banks,
the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Issuing Banks, the Lenders or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.

116



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            KING PHARMACEUTICALS, INC.
      By:   /s/ Brian A. Markison         Name:   Brian A. Markison       
Title:   Chairman, President &
Chief Executive Officer     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Lender, Administrative
Agent, Collateral Agent, Swingline
Lender and Issuing Bank
      By:   /s/ Doreen Barr         Name:   Doreen Barr        Title:  
Director              By:   /s/ Vipul Dhadda         Name:   Vipul Dhadda       
Title:   Associate     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            US BANK N.A., as Lender
      By:   /s/ Nathan M. Hall         Name:   Nathan M. Hall        Title:  
AVP     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A., as Lender
      By:   /s/ Sean Conlon         Name:   Sean Conlon        Title:   Senior
Vice President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Lender
      By:   /s/ Subhadra Shrivastava         Name:   Subhadra Shrivastava       
Title:   Director     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            STATE BANK OF INDIA, as Lender
      By:   /s/ Prabodh Parikh         Name:   Prabodh Parikh        Title:  
Vice President & Head
(Credit)     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as
Lender
      By:   /s/ Mustafa Topiwalla         Name:   Mustafa Topiwalla       
Title:   Authorized Signatory     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL
ASSOCIATION, as Lender
      By:   /s/ Jeffrey L. Howard         Name:   Jeffrey L. Howard       
Title:   Senior Vice President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            FIRST TENNESSEE BANK
NATIONAL ASSOCIATION, as
Lender
      By:   /s/ Tiffany E. Gardner         Name:   Tiffany E. Gardner       
Title:   Senior Vice President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as Lender
      By:   /s/ John Stringfield         Name:   John Stringfield       
Title:   Vice President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DnB NOR BANK ASA, as Lender
      By:   /s/ Thomas Tangen         Name:   Thomas Tangen        Title:  
Senior Vice President
Head of Corporate
Banking              By:   /s/ Kristin Riise         Name:   Kristin Riise     
  Title:   First Vice President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Lender
      By:   /s/ Robert LaPorte         Name:   Robert LaPorte        Title:  
Vice President     

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK,
NATIONAL ASSOCIATION, as
Lender
      By:   /s/ Kirk Tesch         Name:   Kirk Tesch        Title:   Director 
   

[Signature Page to Credit Agreement]

 